Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, dated
as of June 7, 2012, (this “Amendment”) is entered into by and between Ares
Capital CP Funding Holdings LLC, as the purchaser (in such capacity, the
“Purchaser”), and Ares Capital Corporation, as the seller (in such capacity, the
“Seller”), and consented to by Wells Fargo Securities, LLC, as the agent (in
such capacity, the “Agent”), and U.S. Bank National Association, as the trustee
(in such capacity, the “Trustee”).  Capitalized terms used but not defined
herein have the meanings provided in the Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, certain parties hereto are party to an Amended and Restated Purchase
and Sale Agreement, dated as of January 22, 2010 (as further amended, modified,
waived, supplemented or restated from time to time, the “Agreement”), by and
between the Purchaser and the Seller; and;

 

WHEREAS, the parties hereto desire to make certain amendments to certain
provisions of the Agreement as specified herein, pursuant to and in accordance
with Section 10.3 of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.         AMENDMENT.

 

The Agreement, including all exhibits and schedules thereto, is hereby amended
such that, after giving effect to all such amendments, it shall read in its
entirety as Exhibit A attached hereto.

 

SECTION 2.         AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect.  After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby.  This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

--------------------------------------------------------------------------------


 

SECTION 3.         Representations.

 

The Seller represents and warrants as of the date of this Amendment as follows:

 

(i)            it is duly incorporated validly existing and in good standing
under the laws of its jurisdiction of incorporation;

 

(ii)           the execution, delivery and performance by it of this Amendment
and the Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Agreement as amended hereby by or
against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           each of this Amendment and the Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and

 

(vi)          there is no Unmatured Event of Default, Event of Default or Seller
Termination Event.

 

SECTION 4.         Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon: (i) delivery and
execution of certain amendments to the Amended and Restated Sale and Servicing
Agreement and (ii) delivery of executed signature pages by all parties hereto to
the Agent.

 

SECTION 5.         Miscellaneous.

 

(a)           The Seller, by its execution of this Amendment (a) re-pledges and
re-grants to the Purchaser a security interest in the Sale Portfolio (as defined
in the Agreement) to secure the obligations of the Seller and (b) confirms and
ratifies that all of its obligations and the security interests granted by it
under each of the Transaction Documents to which it is a party shall continue in
full force and effect in favor of the Purchaser.

 

(b)           This Amendment may be executed in any number of counterparts
(including by facsimile or e-mail), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

2

--------------------------------------------------------------------------------


 

(c)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(d)           This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(e)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(f)            Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural
number, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(g)           This Amendment and the Agreement represent the final agreement
among the parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties.  There are no unwritten oral agreements among the parties
with respect to such matters.

 

(h)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

 

(i)            The Agent hereby consents and directs U.S. Bank National
Association in its capacity as the Trustee to consent to this Amendment in
substantially the form presented to it.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARES CAPITAL CP FUNDING HOLDINGS LLC,

 

as the Purchaser

 

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 1 to A&R P&SA

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION,

 

as the Seller

 

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 1 to A&R P&SA

 

5

--------------------------------------------------------------------------------


 

 

CONSENTED TO BY:

 

 

 

WELLS FARGO SECURITIES, LLC,

 

as the Agent

 

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name: Allan Schmitt

 

 

Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 1 to A&R P&SA

 

6

--------------------------------------------------------------------------------


 

 

CONSENTED TO BY:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Trustee

 

 

 

 

 

 

By:

/s/ John F. Delaney, Jr.

 

 

Name: John F. Delaney, Jr.

 

 

Title: Vice President

 

Ares Capital CP Funding LLC

Amendment No. 1 to A&R P&SA

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFORMED AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Conformed through Amendment No. 1

 

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

between

 

ARES CAPITAL CP FUNDING HOLDINGS LLC,

 

as the Purchaser

 

and

 

ARES CAPITAL CORPORATION,

 

as the Seller

 

Dated as of January 22, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

Section 1.1.

General

1

Section 1.2.

Specific Terms

2

Section 1.3.

Other Terms

5

Section 1.4.

Computation of Time Periods

5

Section 1.5.

Certain References

5

 

 

 

ARTICLE II.

SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS AND OTHER PORTFOLIO ASSETS

6

 

 

 

Section 2.1.

Sale and Purchase of the Eligible Loan Assets and the Other Portfolio Assets

6

Section 2.2.

Purchase Price

9

Section 2.3.

Payment of Purchase Price

9

Section 2.4.

Nature of the Sales

9

 

 

 

ARTICLE III.

CONDITIONS OF SALE AND PURCHASE

11

 

 

 

Section 3.1.

Conditions Precedent to Effectiveness

11

Section 3.2.

Conditions Precedent to All Purchases

13

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

14

 

 

 

Section 4.1.

Representations and Warranties of the Seller

14

Section 4.2.

Representations and Warranties of the Seller Relating to the Agreement and the
Sale Portfolio

22

Section 4.3.

Representations and Warranties of the Purchaser

24

 

 

 

ARTICLE V.

COVENANTS OF THE SELLER

26

 

 

 

Section 5.1.

Protection of Title of the Purchaser

26

Section 5.2.

Affirmative Covenants of the Seller

29

Section 5.3.

Negative Covenants of the Seller

33

 

 

 

ARTICLE VI.

REPURCHASES AND SUBSTITUTION BY THE SELLER

35

 

 

 

Section 6.1.

Repurchase of Loan Assets

35

Section 6.2.

Substitution of Loan Assets

35

Section 6.3.

Repurchase Limitations

37

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

ARTICLE VII.

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO

37

 

 

 

Section 7.1.

Rights of the Purchaser

37

Section 7.2.

Rights With Respect to Loan Asset Files

38

Section 7.3.

Notice to Trustee and Agent

38

 

 

 

ARTICLE VIII.

SELLER TERMINATION EVENTS

38

 

 

 

Section 8.1.

Seller Termination Events

38

Section 8.2.

Remedies

40

Section 8.3.

Survival of Certain Provisions

41

 

 

 

ARTICLE IX.

INDEMNIFICATION

42

 

 

 

Section 9.1.

Indemnification by the Seller

45

Section 9.2.

Assignment of Indemnities

45

 

 

 

ARTICLE X.

MISCELLANEOUS

45

 

 

 

Section 10.1.

Liability of the Seller

45

Section 10.2.

Limitation on Liability

45

Section 10.3.

Amendments; Limited Agency

45

Section 10.4.

Waivers; Cumulative Remedies

45

Section 10.5.

Notices

46

Section 10.6.

Merger and Integration

47

Section 10.7.

Severability of Provisions

47

Section 10.8.

GOVERNING LAW; JURY WAIVER

47

Section 10.9.

Consent to Jurisdiction; Service of Process

47

Section 10.10.

Costs, Expenses and Taxes

48

Section 10.11.

Counterparts

48

Section 10.12.

Bankruptcy Non-Petition and Limited Recourse; Claims

48

Section 10.13.

Binding Effect; Assignability

49

Section 10.14.

Waiver of Setoff

49

Section 10.15.

Headings and Exhibits

50

Section 10.16.

Rights of Inspection

50

Section 10.17.

Subordination

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.18.

Breaches of Representations, Warranties and Covenants

50

Section 10.19.

Confidentiality

51

Section 10.20.

Assignments of Loan Assets

51

Section 10.21.

Assignment of Original Purchase and Sale Agreement

51

 

SCHEDULES AND EXHIBITS

 

Schedule I

-

Sale Portfolio List

 

 

 

Exhibit A

-

Form of First Tier Loan Assignment

Exhibit B

-

Form of Officer’s Purchase Date Certificate

Exhibit C

-

Form of Power of Attorney for Seller

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, dated as of January 22,
2010, among ARES CAPITAL CORPORATION, a Maryland corporation, as the seller (the
“Seller”) and ARES CAPITAL CP FUNDING HOLDINGS LLC, a Delaware limited liability
company, as the purchaser (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller, as seller, and Ares Capital CP Funding LLC, as buyer, were
party to that certain Purchase and Sale Agreement, dated as of November 3, 2004
(as amended, restated, supplemented or modified to date, the “Original Purchase
and Sale Agreement”);

 

WHEREAS, pursuant to Section 10.21 herein, Ares Capital CP Funding LLC assigns
all of its right, title and interest in the Original Purchase and Sale Agreement
to Ares Capital CP Funding Holdings LLC, as the Purchaser hereunder, and the
parties agree that Ares Capital CP Funding LLC shall no longer be party to this
agreement;

 

WHEREAS, the parties hereto hereby amend and restate the Original Purchase and
Sale Agreement;

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Loan Assets and Portfolio
Assets (in each case, as hereinafter defined) related thereto on the terms set
forth herein;

 

WHEREAS, it is contemplated that the Loan Assets and Portfolio Assets Purchased
hereunder may be transferred by the Purchaser to the Borrower pursuant to the
terms and conditions of the Second Tier Purchase and Sale Agreement and Pledged
by the Borrower pursuant to the Loan and Servicing Agreement (as defined herein)
and the related Transaction Documents, to the Trustee, for the benefit of the
Secured Parties; and

 

WHEREAS, the Seller agrees that all representations, warranties, covenants and
agreements made by the Seller herein with respect to the Sale Portfolio shall
also be for the benefit of any Secured Party.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.            General.  The specific terms defined in this
Article include the plural as well as the singular.  Words herein importing a
gender include the other gender. References

 

--------------------------------------------------------------------------------


 

herein to “writing” include printing, typing, lithography and other means of
reproducing words in visible form.  References to agreements and other
contractual instruments include all subsequent amendments thereto or changes
therein entered into in accordance with their respective terms and not
prohibited by this Agreement or the Loan and Servicing Agreement (as hereinafter
defined).  References herein to Persons include their successors and assigns
permitted hereunder or under the Loan and Servicing Agreement.  The terms
“include” or “including” mean “include without limitation” or “including without
limitation”.  The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, and Article, Section, Schedule and
Exhibit references, unless otherwise specified, refer to Articles and Sections
of and Schedules and Exhibits to this Agreement.  Capitalized terms used herein
but not defined herein shall have the respective meanings assigned to such terms
in the Loan and Servicing Agreement provided that if within such definition in
the Loan and Servicing Agreement a further term is used which is defined herein,
then such further term shall have the meaning given to such further term herein.

 

Section 1.2.            Specific Terms.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” means this Amended and Restated Purchase and Sale Agreement, as the
same may be amended, restated, waived, supplemented and/or otherwise modified
from time to time hereafter.

 

“Early Termination” has the meaning specified in Section 8.1.

 

“Facility Financing Statements” has the meaning specified in Section 3.1(iv).

 

“First Tier Loan Assignment” means (i) with respect to the Loan Assets
transferred pursuant to the Original Purchase and Sale Agreement, each “Loan
Assignment” pertaining thereto, as such term is defined in the Original
Agreement and (ii) with respect to the Loan Assets transferred to the Purchaser
on or after the Restatement Date, a First Tier Loan Assignment executed by the
Seller, substantially in the form of Exhibit A attached hereto.

 

“Indemnified Amounts” has the meaning specified in Section 9.1.

 

“Indemnified Party” has the meaning specified in Section 9.1.

 

“JPM Lien” means the lien on the membership interests of the Purchaser created
pursuant to the terms of that certain Second Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of May 4, 2012, between the Seller, the
lenders party thereto and JPMorgan Chase Bank, N.A., as amended, modified,
waived, supplemented or restated from time to time.

 

“Loan and Servicing Agreement” means that certain Loan and Servicing Agreement,
dated as of January 22, 2010, by and among Ares Capital CP Funding LLC, as the
Borrower, the Seller, as the Servicer and the Transferor, Wells Fargo Bank,
National Association, as the Swingline Lender, each of the Lenders from time to
time party thereto, Wells Fargo Securities, LLC, as the Agent, and U.S. Bank
National Association, as the Trustee, the

 

2

--------------------------------------------------------------------------------


 

Bank and the Collateral Custodian, as such may be amended, restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.

 

“Loan Asset” means any loan listed on Schedule I hereto, which shall include any
loan transferred to Ares CP Funding LLC pursuant to the Original Purchase and
Sale Agreement, as the same may be amended, supplemented, restated or replaced
from time to time.

 

“Non-Consolidation/True Sale Opinion” has the meaning specified in
Section 4.1(kk).

 

“Original Loan Assets” means all Loan Assets transferred to the Borrower
pursuant to the Original Purchase and Sale Agreement.

 

“Original Portfolio” means all Original Loan Assets and all Portfolio Assets
related thereto.

 

“Pension Plan” has the meaning specified in Section 4.1(r).

 

“Portfolio Assets” means all Loan Assets owned by the Seller, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Seller in and to:

 

(a)         any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)        all rights with respect to the Loan Assets to which the Seller is
entitled as lender under the applicable Loan Agreement;

 

(c)         any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

(d)        all Required Loan Documents, the Loan Asset Files related to any Loan
Asset, any Records, and the documents, agreements, and instruments included in
the Loan Asset Files or Records;

 

(e)         all Insurance Policies with respect to any Loan Asset;

 

(f)         all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(g)        all records (including computer records) with respect to the
foregoing; and

 

(h)        all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Purchase” means a purchase by the Purchaser of an Eligible Loan Asset and the
related Portfolio Assets from the Seller pursuant to Article II.

 

“Purchase Date” means, (i) with respect to each Original Loan Asset, the
“Purchase Date” for such Loan Asset under the Original Purchase and Sale
Agreement and (ii) with respect to any Loan Asset transferred to the Purchaser
on or after the Restatement Date, the meaning specified in Section 2.1(b).

 

“Purchase Price” means, (i) with respect to each Original Loan Asset, the
“Purchase Price” for such Loan Asset under the Original Purchase and Sale
Agreement and (ii) with respect to any Loan Asset transferred to the Purchaser
on or after the Restatement Date, the meaning specified in Section 2.2.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Purchaser Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of membership
interests of the Purchaser now or hereafter outstanding, except a dividend paid
solely in interests of that class of membership interests or in any junior class
of membership interests of the Purchaser; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of membership interests of the Purchaser now or
hereafter outstanding, (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Purchaser now or hereafter
outstanding, and (iv) any payment of management fees by the Purchaser (except
for reasonable management fees to the Transferor or its Affiliates in
reimbursement of actual management services performed).

 

“Replaced Loan Asset” has the meaning specified in Section 6.2(b)(i).

 

“Repurchase Price” means, with respect to a Loan Asset to be repurchased
pursuant to Article VI hereof, an amount equal to the Purchase Price less all
Principal Collections received in respect of such Loan Asset from the Purchase
Date to the date of repurchase hereunder.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Seller in the
property identified below in clauses (i) through (iii) and all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

4

--------------------------------------------------------------------------------


 

(i)            the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections, but excluding any related Attached
Equity;

 

(ii)           the Portfolio Assets with respect to the Loan Assets referred to
in clause (i); and

 

(iii)          all income and Proceeds of the foregoing.

 

“Schedule I” means the schedule of all Original Loan Assets and the Sale
Portfolio that is Sold by the Seller to the Purchaser on a Purchase Date, as
supplemented on any subsequent Purchase Date by the “Schedule I” attached to the
applicable First Tier Loan Assignment, and incorporated herein by reference, as
such schedule may be supplemented and amended from time to time pursuant to the
terms hereof, which schedule shall, together with all supplements and amendments
thereto, be included in and made part of the Loan Asset Schedule attached to the
Loan and Servicing Agreement.

 

“SEC” has the meaning specified in Section 5.2(o)(i).

 

“Seller Purchase Event” means the occurrence of a breach of the Seller’s
representations and warranties under Section 4.2.

 

“Seller Termination Event” has the meaning specified in Section 8.1(a).

 

“Substitute Eligible Loan Asset” has the meaning specified in Section 6.2(a).

 

“Substitution” has the meaning specified in Section 6.2(a).

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, the Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Loan Asset, the
related Underlying Collateral (if any) and/or any other related Portfolio Assets
from the Seller to the Purchaser under this Agreement (excluding taxes measured
by net income).

 

Section 1.3.            Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.4.            Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

 

Section 1.5.            Certain References.  All references to the Outstanding
Balance of a Loan Asset as of a Purchase Date shall refer to the close of
business on such day.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II.

 

SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS
AND OTHER PORTFOLIO ASSETS

 

Section 2.1.            Sale and Purchase of the Eligible Loan Assets and the
Other Portfolio Assets.  On or after the Restatement Date:

 

(a)         Subject to the terms and conditions of this Agreement, on and after
the Restatement Date, the Seller hereby agrees to (i) sell, transfer and
otherwise convey (collectively, “Sell” and any such sale, transfer and/or other
conveyance, a “Sale”), from time to time, to the Purchaser, without recourse
(except to the extent specifically provided herein), and the Purchaser hereby
agrees to purchase, all right, title and interest of the Seller (whether now
owned or hereafter acquired or arising, and wherever located) in and to certain
Sale Portfolio designated by the Seller and (ii) transfer, or cause the deposit
into, the Collection Account of all Available Collections received by the Seller
on account of any Sale Portfolio hereunder on and after the Purchase Date with
respect to such Sale Portfolio, in each case, within two Business Days of the
receipt thereof.  The Seller hereby acknowledges that each Sale to the Purchaser
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Seller.

 

(b)        The Seller shall on or prior to any Business Day prior to a Seller
Termination Event (each a “Purchase Date”) execute and deliver to the Purchaser
a proposed First Tier Loan Assignment identifying the Sale Portfolio to be Sold
by the Seller to the Purchaser on such Purchase Date.  From and after such
Purchase Date, the Sale Portfolio listed on Schedule I to the related First Tier
Loan Assignment shall be deemed to be listed on Schedule I hereto and constitute
part of the Sale Portfolio hereunder.

 

(c)         On or before any Purchase Date with respect to the Sale Portfolio to
be acquired by the Purchaser on such date, the Seller shall provide the
Purchaser with an Officer’s Certificate, in the form of Exhibit B hereto, signed
by a duly authorized Responsible Officer certifying, as of such Purchase Date,
to each of the items in Section 4.2.

 

(d)        On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the Purchaser on such Purchase Date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such Sale Portfolio.

 

(e)         Except as specifically provided in this Agreement, the Sale and
Purchase of the Sale Portfolio under this Agreement shall be without recourse to
the Seller; it being understood that the Seller shall be liable to the Purchaser
for all representations, warranties, covenants and indemnities made by the
Seller pursuant to the terms of this Agreement, all of which obligations are
limited so as not to constitute recourse to the Seller for the credit risk of
the Obligors.

 

(f)         Neither the Purchaser nor any assignee of the Purchaser (including
the Borrower and the Secured Parties) shall have any obligation or liability to
any Obligor or client

 

6

--------------------------------------------------------------------------------


 

of the Seller (including any obligation to perform any obligation of the Seller,
including with respect to any other related agreements) in respect of the Sale
Portfolio (other than with respect to funding obligations to Obligors pursuant
to the terms of the applicable Loan Agreement for Revolving Loan Assets and
Delayed Draw Loan Assets, as applicable). No such obligation or liability is
intended to be assumed by the Purchaser or any assignee of the Purchaser
(including the Borrower and the Secured Parties) and any such assumption is
expressly disclaimed. Without limiting the generality of the foregoing, the Sale
of the Sale Portfolio by the Seller to the Purchaser pursuant to this Agreement
does not constitute and is not intended to result in a creation or assumption by
the Purchaser or any assignee of the Purchaser (including the Borrower and the
Secured Parties), of any obligation of the Seller, as lead agent, collateral
agent or paying agent under any Agented Note.

 

(g)        In connection with each Purchase of Sale Portfolio hereunder, the
Seller shall cause to be delivered to the Collateral Custodian (with a copy to
the Agent (who will provide each Lender with a copy promptly upon receipt
thereof)), no later than 2:00 p.m. one Business Day prior to the related
Purchase Date, a faxed or e-mailed copy of the duly executed original promissory
notes of the Loan Assets (and, in the case of any Noteless Loan Asset, a fully
executed assignment agreement) and if any Loan Assets are closed in escrow, a
certificate (in the form of Exhibit K to the Loan and Servicing Agreement) from
the closing attorneys of such Loan Assets certifying the possession of the
Required Loan Documents; provided that, notwithstanding the foregoing, the
Seller shall cause the Loan Asset Checklist and the Required Loan Documents to
be in the possession of the Collateral Custodian within five Business Days after
the related Purchase Date.

 

(h)        In accordance with the Loan and Servicing Agreement, certain
documents relating to Sale Portfolio shall be delivered to and held in trust by
the Collateral Custodian for the benefit of the Purchaser and its assignees, and
the Purchaser hereby instructs the Seller to cause such documents to be
delivered to the Collateral Custodian.  Such delivery to the Collateral
Custodian of such documents and the possession thereof by the Collateral
Custodian is at the will of the Purchaser and its assignees and in a custodial
capacity for their benefit only.

 

(i)          The Seller shall provide all information, and any other reasonable
assistance, to the Servicer, the Collateral Custodian and the Trustee necessary
for the Servicer, the Collateral Custodian and the Trustee, as applicable, to
conduct the management, administration and collection of the Sale Portfolio
Purchased hereunder in accordance with the terms of the Loan and Servicing
Agreement.

 

(j)          In connection with each Purchase of Sale Portfolio hereunder, the
Seller hereby grants to each of the Purchaser and its assigns, the Agent, the
Lenders, the Trustee, the Collateral Custodian and the Servicer an irrevocable,
non—exclusive license to use, without royalty or payment of any kind, all
software used by the Seller to account for the Sale Portfolio, to the extent
necessary to administer the Sale Portfolio, whether such software is owned by
the Seller or is owned by others and used by the Seller under license agreements
with respect thereto; provided that, should the consent of any licensor of such
software be required for the grant of the license described herein to be
effective or for the Purchaser to assign such licenses to the Servicer or any
successor, the Seller hereby agrees that upon the request of the Purchaser

 

7

--------------------------------------------------------------------------------


 

or its assignees, the Agent, the Collateral Custodian or the Trustee, the Seller
shall use its best efforts to obtain the consent of such third—party licensor. 
The license granted hereby shall be irrevocable until the Collection Date and
shall terminate on the date this Agreement terminates in accordance with its
terms.  The Seller (i) shall take such action reasonably requested by the
Purchaser or the Agent, from time to time hereafter, that may be necessary or
appropriate to ensure that the Purchaser and its assigns under the Second Tier
Purchase and Sale Agreement and the Loan and Servicing Agreement have an
enforceable ownership or security interest, as applicable, in the Sale Portfolio
Purchased by the Purchaser as contemplated by this Agreement, and (ii) shall use
its commercially reasonable efforts to ensure that each of the Purchaser (and
its assignees), the Agent, the Lenders, the Trustee, the Collateral Custodian
and the Servicer (or any successor) has an enforceable right (whether by license
or sublicense or otherwise) to use all of the computer software used to account
for the Sale Portfolio and/or to recreate the related Loan Asset Files.

 

(k)         In connection with the Purchase by the Purchaser of Sale Portfolio
as contemplated by this Agreement, the Seller further agrees that it shall, at
its own expense, indicate clearly and unambiguously in its computer files on or
prior to each Purchase Date, and its financial statements, that such Sale
Portfolio has been purchased by the Purchaser in accordance with this Agreement.

 

(l)          The Seller further agrees to deliver to the Purchaser on or before
each Purchase Date a computer file containing a true, complete and correct list
of all Loan Assets to be Sold hereunder on such Purchase Date, identified by
Obligor’s name and Outstanding Balance as of the related Cut—Off Date.  Such
file or list shall be marked as Schedule I to the applicable First Tier Loan
Assignment and shall be delivered to the Purchaser as confidential and
proprietary, and is hereby incorporated into and made a part of Schedule I to
this Agreement, as such Schedule I may be supplemented and amended from time to
time.

 

(m)        The Seller shall, at all times, continue to fulfill its obligations
under, and in strict conformance with the terms of all Loan Agreements (other
than with respect to funding obligations to Obligors in connection with
Revolving Loan Assets and Delayed Draw Loan Assets, as applicable) related to
any Sale Portfolio purchased hereunder, including without limitation any
obligations pertaining to any Retained Interest.

 

(n)        The Seller and the Purchaser each acknowledge with respect to itself
that the representations and warranties of the Seller in Sections 4.1 and 4.2
hereof and of the Purchaser in Section 4.3 hereof, and the covenants of the
Seller in Article V hereof, will run to and be for the benefit of the Purchaser,
the Borrower and the Trustee (on behalf of the Secured Parties), and the
Purchaser, the Borrower or the Trustee (on behalf of the Secured Parties) may
enforce directly (without joinder of the Purchaser when enforcing against the
Seller), the obligations of the Seller or the Purchaser, as applicable, with
respect to breaches of such representations, warranties and covenants as set
forth in the Second Tier Purchase and Sale Agreement or in this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 2.2.            Purchase Price.

 

The purchase price for each item of Sale Portfolio Sold to the Purchaser
hereunder (the “Purchase Price”) shall be in a dollar amount equal to the fair
market value of such Loan Asset as determined from time to time by the Seller
and the Purchaser. Each of the Purchaser and the Seller hereby agree that the
fair market value of each Loan Asset Sold hereunder as of the related Purchase
Date shall not be less than the Assigned Value thereof as of the applicable
Cut-Off Date multiplied by the principal balance of such Loan Asset (exclusive
of Accreted Interest).

 

Section 2.3.            Payment of Purchase Price.

 

(a)         The Purchase Price for any Sale Portfolio Sold by the Seller to the
Purchaser on any Purchase Date shall be paid in a combination of: 
(i) immediately available funds; and (ii) if the Purchaser does not have
sufficient funds to pay the full amount of the Purchase Price (after taking into
account the proceeds the Purchaser expects to receive pursuant to the Second
Tier Purchase and Sale Agreement), by means of a capital contribution by the
Seller to the Purchaser.

 

(b)        The portion of such Purchase Price to be paid in immediately
available funds shall be paid by wire transfer on the applicable Purchase Date
to an account designated by the Seller on or before such Purchase Date or by
means of proper accounting entries being entered upon the accounts and records
of the Seller and the Purchaser on the applicable Purchase Date.

 

(c)         In connection with each delivery of a First Tier Loan Assignment,
the Seller hereunder shall be deemed to have certified, with respect to the Sale
Portfolio to be Sold by it on such day, that its representations and warranties
contained in Sections 4.1 and 4.2 are true and correct in all material respects
on and as of such day, with the same effect as though made on and as of such day
(other than any representation or warranty that is made as of a specific date),
that no Event of Default has occurred or would result therefrom and no Unmatured
Event of Default exists or would result therefrom.

 

(d)        Upon the payment of the Purchase Price for any Purchase, title to the
Sale Portfolio included in such Purchase shall vest in the Purchaser, whether or
not the conditions precedent to such Purchase and the other covenants and
agreements contained herein were in fact satisfied; provided that the Purchaser
shall not be deemed to have waived any claim it may have under this Agreement
for the failure by the Seller in fact to satisfy any such condition precedent,
covenant or agreement.

 

Section 2.4.            Nature of the Sales.

 

(a)         It is the express intent of the parties hereto that the Sale of the
Sale Portfolio by the Seller to the Purchaser hereunder and the transfer of the
Original Loan Assets and Portfolio Assets related thereto from the Seller to the
Borrower pursuant to the Original Purchase and Sale Agreement be, and be treated
for all purposes (other than tax and accounting purposes) as an absolute sale by
the Seller (free and clear of any Lien, security interest, charge or encumbrance
other than Permitted Liens) of such Sale Portfolio. It is, further, not the
intention of the parties that such Sale be deemed a pledge of the Sale Portfolio
by the Seller to

 

9

--------------------------------------------------------------------------------


 

the Purchaser (or the Borrower under the Original Purchase and Sale Agreement)
to secure a debt or other obligation of the Seller.  However, in the event that,
notwithstanding the intent of the parties, the Sale Portfolio is held to
continue to be property of the Seller, then the parties hereto agree that: 
(i) this Agreement shall also be deemed to be a “security agreement” within the
meaning of Article 9 of the UCC; (ii) the transfer of the Sale Portfolio (other
than the Original Portfolio) provided for in this Agreement shall be deemed to
be a grant by the Seller to the Purchaser of a first priority security interest
(subject only to Permitted Liens) in all of the Seller’s right, title and
interest in and to the Sale Portfolio and all amounts payable to the holders of
the Sale Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts from
time to time held or invested in the Controlled Accounts, whether in the form of
cash, instruments, securities or other property, to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
aggregate Purchase Price of the Sale Portfolio together with all of the other
obligations of the Seller hereunder; (iii) the transfer of the Original
Portfolio provided for in Original Purchase and Sale Agreement shall be deemed
to be a grant by the Seller to the Borrower of a first priority security
interest (subject only to Permitted Liens) in all of the Seller’s right, title
and interest in and to the Original Portfolio and all amounts payable to the
holders of the Original Portfolio in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including, without limitation,
all amounts from time to time held or invested in the Controlled Accounts,
whether in the form of cash, instruments, securities or other property, to
secure the prompt and complete payment of a loan deemed to have been made in an
amount equal to the aggregate Purchase Price of the Original Portfolio together
with all of the other obligations of the Seller under the Original Purchase and
Sale Agreement; (iv) the possession by the Purchaser or the Borrower (or the
Collateral Custodian on behalf of the Trustee, for the benefit of the Secured
Parties) of Sale Portfolio and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be, subject to
clause (v), for purposes of perfecting the security interest pursuant to the
UCC; and (v) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Purchaser or the Borrower for the purpose of perfecting such security interest
under Applicable Law.  The parties further agree in such event that any
assignment of the interest of the Purchaser pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of this Agreement.  The Purchaser shall, to the extent
consistent with this Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement. The Purchaser shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative.

 

(b)        It is the intention of each of the parties hereto that the Sale
Portfolio Sold by the Seller to the Purchaser pursuant to this Agreement or
transferred by the Seller to the Borrower pursuant to the Original Purchase and
Sale Agreement shall constitute assets owned by the Purchaser (or the Borrower,
as applicable) and shall not be part of the Seller’s estate in

 

10

--------------------------------------------------------------------------------


 

the event of the filing of a bankruptcy petition by or against the Seller under
any bankruptcy or similar law.

 

(c)         If any such Sale of the Sale Portfolio is deemed to be a pledge to
secure a debt or other obligation of the Seller, the Purchaser may, to secure
the Purchaser’s own borrowing under the Second Tier Purchase and Sale Agreement
(to the extent that the transfer of the Sale Portfolio thereunder is deemed to
be a pledge to secure a debt or other obligation of the Purchaser), repledge and
reassign (i) all or a portion of the Sale Portfolio pledged to the Purchaser by
the Seller and with respect to which the Purchaser has not released its security
interest at the time of such pledge and assignment, and (ii) all proceeds
thereof.  Such repledge and reassignment may be made by the Purchaser with or
without a repledge and reassignment by the Purchaser of its rights under any
agreement with the Seller, and without further notice to or acknowledgment from
the Seller.

 

(d)        The Purchaser agrees to treat, and shall cause the Seller to treat,
for all purposes (other than tax and accounting purposes), the transactions
effected by this Agreement as sales of assets to the Purchaser (or the Borrower,
as applicable). The Seller agrees to reflect in the Seller’s financial records
and to include a note in the publicly filed annual and quarterly financial
statements of Ares Capital Corporation indicating that: (i) assets related to
transactions (including transactions pursuant to the Transaction Documents) that
do not meet SFAS 140 requirements for accounting sale treatment are reflected in
the consolidated balance sheet of Ares Capital Corporation as finance
receivables pledged and non-recourse, secured borrowings and (ii) those assets
are owned by a special purpose entity that is consolidated in the financial
statements of Ares Capital Corporation, and the creditors of that special
purpose entity have received ownership and/or security interests in such assets
and such assets are not intended to be available to the creditors of sellers (or
any affiliate of the sellers) of such assets to that special purpose entity.

 

ARTICLE III.

 

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.            Conditions Precedent to Effectiveness.  This Agreement
shall be effective upon the satisfaction of the conditions precedent that the
Purchaser shall have received on or before the Restatement Date, in form and
substance satisfactory to the Purchaser, all of the following:

 

(i)            a copy of this Agreement duly executed by each of the parties
hereto;

 

(ii)           a certificate of the Secretary or Assistant Secretary of the
Seller, dated the Restatement Date, certifying (A) the names and true signatures
of the incumbent officers of the Seller authorized to sign on behalf of the
Seller this Agreement, the First Tier Loan Assignments and all other documents
to be executed by the Seller hereunder or in connection herewith (on which
certificate the Purchaser and its assignees may conclusively rely until such
time as the Purchaser and such assignees shall receive from the Seller, a
revised certificate meeting the requirements of this Section 3.1(ii)), (B)

 

11

--------------------------------------------------------------------------------


 

that the copy of the articles of incorporation of the Seller attached thereto is
a complete and correct copy and that such articles of incorporation have not
been amended, modified or supplemented and are in full force and effect,
(C) that the copy of the by-laws of the Seller attached thereto are a complete
and correct copy, and that such by-laws have not been amended, modified or
supplemented and are in full force and effect, and (D) the resolutions of the
board of directors of the Seller attached thereto approving and authorizing the
execution, delivery and performance by the Seller of this Agreement, the First
Tier Loan Assignments and all other documents to be executed by the Seller
hereunder or in connection herewith;

 

(iii)          a good standing certificate, dated as of a recent date for the
Seller, issued by the Secretary of State of the Seller’s State of formation or
incorporation, as applicable;

 

(iv)          filed, original copies of proper financing statements or
amendments thereto (the “Facility Financing Statements”) describing the Sale
Portfolio, and naming the Seller as the “Debtor/Seller” and the Purchaser as
“Secured Party/Buyer”, or other similar instruments or documents, in form and
substance sufficient for filing under the UCC or any comparable law of any and
all jurisdictions as may be necessary to perfect the Purchaser’s ownership
interest in all Sale Portfolio;

 

(v)           copies of properly authorized termination statements or statements
of release (on Form UCC-3) or other similar instruments or documents, if any, in
form and substance sufficient for filing under the UCC or any comparable law of
any and all jurisdictions as may be necessary to release all security interests
and similar rights of any Person in the Sale Portfolio previously granted by the
Seller;

 

(vi)          copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Purchaser or its assignees and requests for
information (or a similar UCC search report certified by a party acceptable to
the Purchaser and its assigns), dated a date reasonably near to the Restatement
Date, and with respect to such requests for information or UCC searches, listing
all effective financing statements which name the Seller (under its present name
and any previous name) as debtor and which are filed in the State of Maryland,
together with copies of such financing statements (none of which shall cover any
Sale Portfolio);

 

(vii)         all instruments in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Purchaser
and the Agent, and the Purchaser and the Agent shall have received from the
Seller copies of all documents (including, without limitation, records of
corporate proceedings, approvals and opinions) relevant to the transactions
herein contemplated as the Purchaser and the Agent may have reasonably
requested;

 

(viii)        any necessary third party consents to the closing of the
transactions contemplated hereby, in form and substance satisfactory to the
Purchaser;

 

12

--------------------------------------------------------------------------------


 

(ix)           the Seller shall have paid all fees required to be paid by it on
the Restatement Date; and

 

(x)            one or more favorable Opinions of Counsel from counsel to the
Seller with respect to the perfection and enforceability of the security
interest hereunder and such other matters as the Purchaser or any assignee
thereof may reasonably request.

 

Section 3.2.            Conditions Precedent to All Purchases.  Each Purchase to
take place on a Purchase Date on or after the Restatement Date hereunder shall
be subject to the further conditions precedent that:

 

(a)         The following statements shall be true:

 

(i)            The representations and warranties of the Seller contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such Purchase Date
in all material respects, before and after giving effect to the Purchase to take
place on such Purchase Date and to the application of proceeds therefrom, as
though made on and as of such date (other than any representation and warranty
that is made as of a specific date);

 

(ii)           The Seller is in compliance in all respects with each of its
covenants and other agreements set forth herein;

 

(iii)          No Seller Termination Event (or event which, with the passage of
time or the giving of notice, or both would constitute a Seller Termination
Event) shall have occurred or would result from such Purchase;

 

(iv)          The Facility Maturity Date has not yet occurred; and

 

(v)           No Applicable Law shall prohibit or enjoin, and no order, judgment
or decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Purchaser in accordance with the provisions hereof.

 

(b)        The Purchaser shall have received a duly executed and completed First
Tier Loan Assignment along with a Schedule I that is true, accurate and complete
in all respects as of the related Cut-Off Date.

 

(c)         The Seller shall have delivered to the Collateral Custodian on
behalf of the Purchaser and any assignee thereof each item required to be
contained in the Required Loan Documents and the Loan Asset Checklist of any of
the Eligible Loan Assets or Portfolio Assets related thereto being acquired by
the Purchaser within five Business Days of the related Purchase Date.

 

(d)        The Seller shall have taken all steps necessary under all Applicable
Law in order to Sell to the Purchaser the Sale Portfolio being Purchased on such
Purchase Date and, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof, the Purchaser will have acquired good
and marketable title to (subject to Section 10.20) and a valid and perfected
ownership interest in such Sale Portfolio, free and clear of any Lien,

 

13

--------------------------------------------------------------------------------


 

security interest, charge or encumbrance (other than Permitted Liens); provided
that if such item of Sale Portfolio contains a restriction of transferability,
the applicable Loan Agreement provides that any consents necessary for future
assignments shall not be unreasonably withheld by the applicable Obligor and/or
agent, and the rights to enforce rights and remedies in respect of the same
under the applicable Loan Agreement inure to the benefit of the holder of such
Loan Asset (subject to the rights of any applicable agent or other lenders).

 

(e)         The Seller shall have received a copy of an Approval Notice executed
by the Agent evidencing the approval of the Agent, in its sole and absolute
discretion of the Sale to the Purchaser of the Eligible Loan Assets identified
on Schedule I to the applicable First Tier Loan Assignment on the applicable
Purchase Date.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.            Representations and Warranties of the Seller.  The
Seller makes the following representations and warranties, on which the
Purchaser relies in acquiring the Sale Portfolio Purchased hereunder, the
Borrower relies in acquiring the Sale Portfolio under the Second Tier Purchase
and Sale Agreement and each of the Secured Parties relies upon in entering into
the Loan and Servicing Agreement. As of each Purchase Date on or after the
Restatement Date (unless a specific date is specified below), the Seller
represents and warrants to the Purchaser for the benefit of the Purchaser and
each of its successors and assigns that:

 

(a)         Organization and Good Standing.  The Seller has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Maryland (subject to Section 5.1(f)), with all requisite corporate
power and authority to own or lease its properties and to conduct its business
as such business is presently conducted, and has all necessary power, authority
and legal right to acquire and own the Sale Portfolio and to Sell such Sale
Portfolio to the Purchaser hereunder.

 

(b)        Due Qualification.  The Seller is duly qualified to do business and
has obtained all necessary licenses and approvals, in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualification, licenses and/or approvals.

 

(c)         Power and Authority; Due Authorization; Execution and Delivery.  The
Seller (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver this Agreement, each First Tier Loan Assignment and the
other Transaction Documents to which it is a party and (b) carry out the terms
of this Agreement, each First Tier Loan Assignment and the other Transaction
Documents to which it is a party and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement, each
First Tier Loan Assignment and the other Transaction Documents to which it is a
party and the sale and assignment of an ownership interest in the Sale Portfolio
on the terms and conditions herein provided.  This Agreement, each First Tier
Loan Assignment and each

 

14

--------------------------------------------------------------------------------


 

other Transaction Document to which the Seller is a party have been duly
executed and delivered by the Seller.

 

(d)        Valid Conveyance; Binding Obligations.  This Agreement, each First
Tier Loan Assignment and the Transaction Documents to which the Seller is party
have been and, in the case of each First Tier Loan Assignment delivered after
the Restatement Date, will be, duly executed and delivered by the Seller, and
this Agreement, together with the applicable First Tier Loan Assignment in each
case, shall effect valid Sales of Sale Portfolio, enforceable against the Seller
and creditors of and purchasers from the Seller, and this Agreement, each First
Tier Loan Assignment and such Transaction Documents shall constitute legal,
valid and binding obligations of the Seller enforceable against the Seller in
accordance with their respective terms, except as enforceability may be limited
by Bankruptcy Laws and general principles of equity (whether such enforceability
is considered in a proceeding in equity or at law).

 

(e)         No Violation.  The execution, delivery and performance of this
Agreement, each First Tier Loan Assignment and all other agreements and
instruments executed and delivered or to be executed and delivered by the Seller
pursuant hereto or thereto in connection with the Sale of the Sale Portfolio
will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Seller’s articles of incorporation or by-laws or any
contractual obligation of the Seller, (ii) result in the creation or imposition
of any Lien (other than Permitted Liens) upon any of the Seller’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any Applicable Law.

 

(f)         No Proceedings.  There is no litigation, proceeding or investigation
pending or, to the knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, any First Tier Loan Assignment or any other Transaction Document to
which the Seller is a party, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement, any First Tier Loan Assignment
or any other Transaction Document to which the Seller is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(g)        No Consents.  The Seller is not required to obtain the consent or
approval of any other party or any consent, license, approval or authorization,
or registration or declaration with, any Governmental Authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any First Tier Loan Assignment, except those
which have been obtained.

 

(h)        State of Organization, Etc.  Except as permitted hereunder, the
Seller’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Seller has not changed its name since its incorporation; does not
have tradenames, fictitious names, assumed names or “doing business as” names.
The chief executive office of the Seller (and the location of the Seller’s
records regarding the Sale Portfolio (other than those delivered to the
Collateral Custodian)) is at the address of the Seller set forth in Section 10.5
hereto.  The Seller’s only

 

15

--------------------------------------------------------------------------------


 

jurisdiction of incorporation is Maryland, and, except as permitted hereunder,
the Seller has not changed its jurisdiction of incorporation.

 

(i)          Bulk Sales.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller.

 

(j)          Solvency.  The Seller is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Seller is solvent and will not become
insolvent after giving effect to the transactions contemplated by this Agreement
and the other Transaction Documents.  The Seller, after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
will have an adequate amount of capital to conduct its business in the
foreseeable future.

 

(k)         Selection Procedures.  No procedures believed by the Seller to be
adverse to the interests of the Purchaser were utilized by the Seller in
identifying and/or selecting the Eligible Loan Assets included in the Sale
Portfolio.

 

(l)          Compliance with Laws.  The Seller has complied in all material
respects with all Applicable Law to which it may be subject, and no Sale
Portfolio contravenes any Applicable Law.

 

(m)        Taxes.  The Seller has filed or caused to be filed all tax returns
that are required to be filed by it.  The Seller has paid or made adequate
provisions for the payment of all taxes and all assessments and other
governmental charges due and payable from the Seller except for those Taxes
being contested in good faith by appropriate proceedings and in respect of which
it has established proper reserves on its books. No Tax lien or similar adverse
claim has been filed, and no claim is being asserted, with respect to any such
Tax, assessment or other governmental charge. Any Taxes, fees and other
governmental charges due and payable by the Seller, as applicable, in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the transactions contemplated hereby or thereby have been paid or
shall have been paid if and when due.

 

(n)        Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the Sale of the
Sale Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.  The Seller does not own or intend to
carry or purchase, and no proceeds from the Sale of the Sale Portfolio will be
used to carry or purchase, any Margin Stock or to extend “purpose credit” within
the meaning of Regulation U.

 

(o)        First Tier Loan Assignments.  Each First Tier Loan Assignment is
accurate in all respects.

 

(p)        No Liens, Etc.  The Sale Portfolio to be acquired by Purchaser
hereunder is owned by the Seller free and clear of any Lien, security interest,
charge or encumbrance (subject only to Permitted Liens), and the Seller has the
full right, corporate power and lawful

 

16

--------------------------------------------------------------------------------


 

authority to Sell the same and interests therein and, upon the Sale thereof
hereunder, the Purchaser will have acquired good and marketable title to
(subject to Section 10.20) and a valid and perfected ownership interest in such
Sale Portfolio, free and clear of any Lien, security interest, charge or
encumbrance (subject only to Permitted Liens); provided that if such item of
Sale Portfolio contains a restriction of transferability, the applicable Loan
Agreement provides that any consents necessary for future assignments shall not
be unreasonably withheld by the applicable Obligor and/or agent, and the rights
to enforce rights and remedies in respect of the same under the applicable Loan
Agreement inure to the benefit of the holder of such Loan Asset (subject to the
rights of any applicable agent or other lenders). No effective financing
statement reflecting the Seller or the Seller’s predecessor in interest, as a
“Debtor”, or other instrument similar in effect covering all or any part of any
Sale Portfolio Purchased hereunder is on file in any recording office, except
such as may have been filed in favor of the Trustee as “Secured Party” or
“Assignee”, in each case, for the benefit of the Secured Parties pursuant to the
Loan and Servicing Agreement.

 

(q)        Information True and Correct.  All information heretofore furnished
by or on behalf of the Seller to the Purchaser or any assignee thereof in
connection with this Agreement or any transaction contemplated hereby is as of
the date furnished, accurate, true and correct in all material respects;
provided that, solely with respect to written or electronic information
furnished by the Seller which was provided to the Seller from an Obligor with
respect to a Loan Asset, such information need only be accurate, true and
correct in all material respects to the knowledge of the Seller; provided,
further, that the foregoing proviso shall not apply to any information presented
in a Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing
Base Certificate.

 

(r)         ERISA Compliance.  The present value of all vested benefits under
each “employee pension benefit plan”, as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Seller or any ERISA Affiliate of the Seller,
or to which the Seller or any ERISA Affiliate of the Seller contributes or has
an obligation to contribute, or has any liability (each, a “Pension Plan”), does
not exceed the value of the assets of the Pension Plan allocable to such vested
benefits (based on the value of such assets as of the last annual valuation date
for such Pension Plan) determined in accordance with the assumptions used for
funding such Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.  No prohibited transactions (within the meaning of
Section 406(a) or (b) of ERISA or Section 4975 of the Code) for which an
exemption is not available or has not previously been obtained from the United
States Department of Labor, failure to meet the minimum funding standard set
forth in Section 302(a) of ERISA and Section 412(a) of the Code with respect to
any Pension Plan, withdrawal from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which the Seller or any ERISA Affiliate of the
Seller was a “substantial employer” (as defined in Section 4001(a)(2) of ERISA),
or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or Reportable Events have occurred with respect to any
Pension Plan that, in the aggregate, could subject the Seller to any material
Tax penalty or other liability.  No notice of intent to terminate a Pension Plan
has been filed under Section 4041 of ERISA, nor has any Pension Plan been
terminated under Section 4041 of ERISA, nor has the Pension Benefit Guaranty
Corporation instituted proceedings to terminate, or appoint a trustee to
administer a Pension Plan under Section 4042 of ERISA and no event has occurred
or

 

17

--------------------------------------------------------------------------------


 

condition exists that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan.

 

(s)         Investment Company Status.  The Seller is an “investment company”
that has elected to be regulated as a “business development company” within the
meaning of the 1940 Act. The Seller conducts its business and other activities
in compliance in all material respects with the applicable provisions of the
1940 Act and any applicable rules, regulations or orders issued by the SEC
thereunder.

 

(t)         Intent of the Seller.  The Seller has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Sale Portfolio
to the Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors.

 

(u)        Value Given.  The Seller has received reasonably equivalent value
from the Purchaser in exchange for the Sale of such Sale Portfolio Sold
hereunder. No such Sale has been made for or on account of an antecedent debt
owed by the Seller and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.

 

(v)        Accounting.  Other than for tax and consolidated accounting purposes,
the Seller will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than as a
sale of the Sale Portfolio by the Seller to the Purchaser (or the Borrower, as
applicable).

 

(w)        No Broker-Dealers.  The Seller is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(x)         Special Purpose Entity.  The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Agent, the Lenders, the
Borrower, the Trustee and the other Secured Parties are entering into the
transactions contemplated by the Loan and Servicing Agreement in reliance upon
the Purchaser’s identity as a legal entity that is separate from the Seller and
from each other Affiliate of the Seller.  Therefore, from and after the date of
execution and delivery of this Agreement, the Seller shall take all reasonable
steps, including, without limitation, all steps that the Agent, the Borrower and
the Trustee may from time to time reasonably request, to maintain the
Purchaser’s identity as a separate legal entity and to make it manifest to third
parties that the Purchaser is an entity with assets and liabilities distinct
from those of the Seller and each other Affiliate thereof and not just a
division of the Seller or any such other Affiliate (other than for tax
purposes). Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, the Seller shall take all reasonable steps
to ensure that the Purchaser has not and will not take, refrain from taking, or
fail to take (as applicable) any action described in Section 9(j) of its
operating agreement.

 

(y)        Sale Agreement.  This Agreement and the First Tier Loan Assignments
contemplated herein are the only agreements or arrangements pursuant to which
the Seller Sells the Sale Portfolio Sold by it to the Purchaser.

 

18

--------------------------------------------------------------------------------


 

(z)            Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Sale Portfolio in favor of the
Purchaser, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Seller;

 

(ii)           the Loan Assets, along with the related Loan Asset Files,
constitute either a “general intangible,” an “instrument,” an “account,”
“securities entitlement,” “tangible chattel paper”, “certificated security,”
“uncertificated security,” “supporting obligation,” or “insurance” (each as
defined in the applicable UCC), real property and/or such other category of
collateral under the applicable UCC as to which the Seller has complied with its
obligations under this Section 4.1(z).

 

(iii)          the Seller owns and has good and marketable title to the Sale
Portfolio (subject to Section 10.20) Sold by it to the Purchaser hereunder on
such Purchase Date, free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(iv)          the Seller has received all consents and approvals required by the
terms of any Loan Asset, to the Sale thereof and the granting of a security
interest in the Loan Assets hereunder to the Purchaser;

 

(v)           the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest of the Purchaser in
that portion of the Sale Portfolio in which a security interest may be perfected
by filing granted hereunder to the Purchaser; provided that filings in respect
of real property shall not be required;

 

(vi)          other than (i) as expressly permitted by the terms of this
Agreement and the Loan and Servicing Agreement and (ii) the security interest
granted to the Purchaser, the Seller has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the Sale Portfolio.  The
Seller has not authorized the filing of and is not aware of any financing
statements against the Seller that include a description of collateral covering
the Sale Portfolio other than any financing statement (A) relating to the
security interest granted to the Purchaser under this Agreement, (B) relating to
the closing of a Permitted Securitization contemplated by Section 2.07(c) of the
Loan and Servicing Agreement or (C) that has been terminated and/or fully and
validly assigned to the Trustee on or prior to the date hereof.  The Seller is
not aware of the filing of any judgment or tax lien filings against the Seller;

 

(vii)         all original executed copies of each underlying promissory note or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset have been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;

 

(viii)        other than in the case of Noteless Loan Assets, the Seller has
received, or subject to the delivery requirements herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the

 

19

--------------------------------------------------------------------------------


 

bailee of the Trustee, is holding the underlying promissory notes that
constitute or evidence the Loan Assets solely on behalf of and for the Trustee,
for the benefit of the Secured Parties; provided that the acknowledgement of the
Collateral Custodian set forth in Section 12.11 of the Loan and Servicing
Agreement may serve as such acknowledgement;

 

(ix)           none of the underlying promissory notes or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee, on behalf of the Secured Parties;

 

(x)            with respect to any Sale Portfolio that constitutes a
“certificated security”, such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specifically Indorsed to the Trustee, for the benefit of the
Secured Parties, or in blank by an effective Indorsement or has been registered
in the name of the Trustee, for the benefit of the Secured Parties, upon
original issue or registration or transfer by the Borrower of such certificated
security; and

 

(xi)           with respect to any Sale Portfolio that constitutes an
“uncertificated security”, that the Seller shall cause the issuer of such
uncertificated security to register the Trustee, on behalf of the Secured
Parties, as the registered owner of such uncertificated security.

 

(aa)         Servicing Standard.  The Seller has complied in all material
respects with the Servicing Standard with respect to all of the Sale Portfolio.

 

(bb)         Notice to Agents and Obligors.  The Seller has directed any agent,
administrative agent or Obligor for any Loan Asset to remit all payments and
collections with respect to such Loan Asset directly to the Collection Account.

 

(cc)         Collections.  The Collection Account is the only account to which
Obligors have been instructed to send Interest Collections and Principal
Collections on the Sale Portfolio. The Seller acknowledges that all Interest
Collections and Principal Collections received by it or its Affiliates with
respect to the Sale Portfolio Purchased by the Purchaser as contemplated by this
Agreement are held and shall be held in trust for the benefit of the Purchaser
(or its assignees) until deposited into the Collection Account as required by
the Loan and Servicing Agreement.

 

(dd)         Set—Off, Etc.  No Sale Portfolio has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set—off or modified by the Seller
or the Obligor thereof, and no Sale Portfolio is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set—off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Sale Portfolio or otherwise, by the Seller or the Obligor with respect thereto,
except for amendments, extensions or modifications to such Sale Portfolio
otherwise permitted

 

20

--------------------------------------------------------------------------------


 

under Section 6.04(a) of the Loan and Servicing Agreement and in accordance with
the Servicing Standard.

 

(ee)         Full Payment.  As of the related Purchase Date thereof, the Seller
has no knowledge of any fact which should lead it to expect that any Sale
Portfolio will not be paid in full.

 

(ff)           Ownership of the Purchaser.  The Seller owns, directly or
indirectly, 100% of the membership interests of the Purchaser, free and clear of
any Lien (other than the JPM Lien).  Such membership interests are validly
issued, fully paid and non—assessable, and there are no options, warrants or
other rights to acquire membership interests of the Purchaser.

 

(gg)         Confirmation from the Seller.  The Seller has provided written
confirmation to the Purchaser that the Seller will not cause the Purchaser to
file a voluntary petition under the Bankruptcy Code.

 

(hh)         Environmental. With respect to each item of Underlying Collateral
as of the Cut-Off Date for the Loan Asset related to such Underlying Collateral,
to the actual knowledge of a Responsible Officer of the Seller (a) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the Cut-Off Date for the Loan Asset
related to such Underlying Collateral, the Seller has not received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Underlying Collateral, nor does the Seller have knowledge
or reason to believe that any such notice will be received or is being
threatened.

 

(ii)           USA PATRIOT Act.  Neither the Seller nor any Affiliate of the
Seller is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(jj)           Seller Termination Event.  No event has occurred which
constitutes a Seller Termination Event and no event has occurred and is
continuing which, with the passage

 

21

--------------------------------------------------------------------------------


 

of time or the giving of notice, or both would constitute a Seller Termination
Event (other than as previously disclosed to the Agent as such).

 

(kk)         Opinion.  The statements of fact in the section heading
“Assumptions” in the non-consolidation and true sale opinion of Latham & Watkins
LLP, dated as of the Restatement Date (together with any subsequent bringdown
opinions of Latham & Watkins LLP delivered thereafter, the
“Non-Consolidation/True Sale Opinion”), are true and correct in all material
respects.

 

(ll)           Accuracy of Representations and Warranties.  Each representation
or warranty by the Seller contained (i) herein or (ii) in any certificate or
other document furnished by the Seller to the Purchaser or the Agent in writing
pursuant hereto or in connection herewith is, as of its date, true and correct
in all material respects.

 

(mm)       Representations and Warranties for Benefit of the Purchaser’s
Assignees. The Seller hereby makes each representation and warranty contained in
this Agreement and the other Transaction Documents to which it is a party and
that have been executed and delivered on or prior to such Purchase Date to, and
for the benefit of the Purchaser (and its assignees), the Agent, the Lenders and
the Trustee as if the same were set forth in full herein.

 

(nn)         Reaffirmation of Representations and Warranties under Original
Purchase and Sale Agreement. The Seller hereby reaffirms each representation and
warranty made pursuant to the Original Purchase and Sale Agreement and
represents and warrants that each such representation and warranty was, as of
its date, true and correct in all material respects and that, immediately prior
to this amendment and restatement of this Agreement, there existed no breach of
any covenant or agreement under the Original Purchase and Sale Agreement. For
the avoidance of doubt, the Seller hereby agrees that any breach of any such
representation, warranty, covenant or agreement under the Original Purchase and
Sale Agreement prior to the Restatement Date shall be treated as a breach of a
representation or warranty under this Section 4.1.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) any subsequent transfer of the Sale Portfolio by the Purchaser
(including a transfer under the Second Tier Purchase and Sale Agreement and
grant of a first priority perfected security interest in, to and under the Sale
Portfolio pursuant to the Loan and Servicing Agreement by the Borrower). Upon
discovery by the Seller or the Purchaser of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice thereof to the other and to the Agent immediately upon
obtaining knowledge of such breach.

 

Section 4.2.            Representations and Warranties of the Seller Relating to
the Agreement and the Sale Portfolio.  The Seller makes the following
representations and warranties, on which the Purchaser relies in acquiring the
Sale Portfolio Purchased hereunder, the Borrower relies in acquiring the Sale
Portfolio under the Second Tier Purchase and Sale Agreement and each of the
Secured Parties relies upon in entering into the Loan and Servicing Agreement.
As of each Purchase Date on or after the Restatement Date (unless a specific
date is specified below), the

 

22

--------------------------------------------------------------------------------


 

Seller represents and warrants to the Purchaser for the benefit of the Purchaser
and each of its successors and assigns that:

 

(a)           Binding Obligation, Valid Transfer and Security Interest.  This
Agreement, together with the First Tier Loan Assignments, constitutes a valid
transfer to the Purchaser of all right, title and interest in, to and under all
Sale Portfolio, free and clear of any Lien of any Person claiming through or
under the Seller or its Affiliates, except for Permitted Liens.  If the
conveyances contemplated by this Agreement are determined to be a transfer for
security, then this Agreement constitutes a grant of a security interest in all
Sale Portfolio to the Purchaser which upon the delivery of the Required Loan
Documents and the filing of the financing statements shall be a first priority
perfected security interest in all Sale Portfolio, subject only to Permitted
Liens.  Neither the Seller nor any Person claiming through or under the Seller
shall have any claim to or interest in the Controlled Accounts; provided that if
this Agreement constitutes only a grant of a security interest in such property,
then the Seller shall have the rights in such property as a debtor for purposes
of the UCC.

 

(b)           Eligibility of Loan Assets.  As of each Purchase Date,
(i) Schedule I is an accurate and complete listing of all the Sale Portfolio as
of the related Cut—Off Date and the information contained therein with respect
to the identity of such Sale Portfolio and the amounts owing thereunder is true
and correct as of the related Cut—Off Date, (ii) each item of the Sale Portfolio
Purchased by the Purchaser hereunder is an Eligible Loan Asset, and (iii) with
respect to each item of the Sale Portfolio all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given by the Seller in
connection with the transfer of an ownership interest or security interest in
each item of Sale Portfolio to the Purchaser have been duly obtained, effected
or given and are in full force and effect. For the avoidance of doubt, any
inaccurate representation that a Loan Asset is an Eligible Loan Asset hereunder
shall not constitute an Event of Default if the Seller complies with Section 6.1
of this Agreement.

 

(c)           No Fraud.  Each Eligible Loan Asset was originated without any
fraud or material misrepresentation by the Seller or, to the best of the
Seller’s knowledge, on the part of the Obligor.

 

(d)           Reaffirmation of Representations and Warranties under Original
Purchase and Sale Agreement. The Seller hereby reaffirms each representation and
warranty made pursuant to Section 4.2 of the Original Purchase and Sale
Agreement and represents and warrants that each such representation and warranty
was, as of its date, true and correct in all material respects. The Seller
further represents and warrants that each condition precedent necessary to be
satisfied for the transfer of Loan Assets pursuant to the Original Purchase and
Sale Agreement were satisfied in all material respects as of the Purchase Date
for each such Loan Asset. For the avoidance of doubt, the Seller hereby agrees
that any breach of any representation or warranty under Section 4.2 of the
Original Purchase and Sale Agreement prior to the Restatement Date shall be
treated as a breach of a representation or warranty under this Section 4.2,
including, without limitation, for purposes of the Seller’s obligation to
repurchase Loan Assets in the event of a Seller Purchase Event pursuant to
Section 6.1.

 

23

--------------------------------------------------------------------------------


 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser, (y) any subsequent transfer of the Sale Portfolio by the Purchaser
(including a transfer under the Second Tier Purchase and Sale Agreement and
grant of a first priority perfected security interest in, to and under the Sale
Portfolio pursuant to the Loan and Servicing Agreement by the Borrower) and
(z) the termination of this Agreement, the Second Tier Purchase and Sale
Agreement and the Loan and Servicing Agreement.  Upon discovery by the Seller or
the Purchaser of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
thereof to the other and to the Agent immediately upon obtaining knowledge of
such breach.

 

Section 4.3.            Representations and Warranties of the Purchaser.  The
Purchaser makes the following representations and warranties, on which the
Seller relies in selling Sale Portfolio to the Purchaser hereunder.  Such
representations are made as of the execution and delivery of this Agreement, but
shall survive until the Collection Date, the Sale of Sale Portfolio hereunder,
the sale of the Sale Portfolio to the Borrower under the Second Tier Purchase
and Sale Agreement, and the grant of a security interest in such Sale Portfolio
by the Borrower to the Trustee, on behalf of the Secured Parties, under the Loan
and Servicing Agreement.

 

(a)           Organization and Good Standing.  The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware or such other jurisdiction as
permitted under the terms of the Transaction Documents, with the power and
authority to own or lease its properties and to conduct its business as such
properties are currently owned and such business is currently conducted, and had
at all relevant times, and has, all necessary power, authority and legal right
to acquire and own the Sale Portfolio.

 

(b)           Due Qualification.  The Purchaser is duly qualified to do business
as a limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification,
licenses and/or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery.
The Purchaser has all necessary power, authority and legal right to execute and
deliver this Agreement and to carry out the terms hereof and to acquire the Sale
Portfolio; and the execution, delivery and performance of this Agreement and all
of the documents required pursuant hereto have been duly authorized by the
Purchaser by all necessary limited liability company action.

 

(d)           No Consent Required.  The Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any Governmental Authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement, each First Tier Loan Assignment and the Transaction Documents to
which it is a party, except for such as have been obtained, effected or made.

 

24

--------------------------------------------------------------------------------


 

(e)           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject, as to enforceability, to applicable
Bankruptcy Laws and general principles of equity.

 

(f)            No Violation.  The consummation of the transactions contemplated
by this Agreement, each First Tier Loan Assignment and the other Transaction
Documents to which it is a party and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Purchaser’s certificate of formation, operating agreement or
any contractual obligation of the Purchaser, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Purchaser’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any Applicable Law.

 

(g)           Value Given.  The Purchaser has given reasonably equivalent value
to the Seller in exchange for the Sale of such Sale Portfolio, which amount the
Purchaser hereby agrees is the fair market value of such Sale Portfolio. No such
Sale has been made for or on account of an antecedent debt owed by the Seller
and no such transfer is or may be voidable or subject to avoidance under any
section of the Bankruptcy Code.

 

(h)           No Proceedings.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is presently pending or, to the
knowledge of the Purchaser, threatened against the Purchaser or any properties
of the Purchaser or with respect to this Agreement, any First Tier Loan
Assignment or any other Transaction Document to which the Purchaser is a party,
which, if adversely determined, could have a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement, any
First Tier Loan Assignment or any Transaction Document to which the Purchaser is
a party or any of the other applicable documents forming part of the Sale
Portfolio.

 

(i)            Sale Agreement.  This Agreement and the First Tier Loan
Assignments contemplated herein are the only agreements or arrangements pursuant
to which the Purchaser Purchases the Sale Portfolio Sold to it by the Seller.

 

(j)            Investment Company Act.  The Purchaser is not required to
register as an “investment company” under the provisions of the 1940 Act.

 

(k)           Compliance with Law. The Purchaser has complied in all material
respects with all Applicable Law to which it may be subject, and no Sale
Portfolio contravenes any Applicable Law.

 

(l)            Opinions.  The statements of fact in the section heading
“Assumptions” in the Non-Consolidation/True Sale Opinion are true and correct in
all material respects.

 

25

--------------------------------------------------------------------------------


 

ARTICLE V.

 

COVENANTS OF THE SELLER

 

Section 5.1.            Protection of Title of the Purchaser.

 

(a)           On or prior to the Restatement Date, the Seller shall have filed
or caused to be filed UCC-1 financing statements (or, if applicable, amendments
thereto), naming the Seller as “Debtor/Seller”, naming the Purchaser as “Secured
Party/Buyer”, and naming the Trustee, for the benefit of the Secured Parties, as
“Total Assignee”, and describing the Sale Portfolio to be acquired by the
Purchaser, with the office of the Secretary of State of the state of the
jurisdiction of organization of the Seller.  From time to time thereafter, the
Seller shall file such financing statements and cause to be filed such
continuation statements, all in such manner and in such places as may be
required by law (or deemed desirable by the Purchaser or any assignee thereof)
to fully perfect, preserve, maintain and protect the ownership interest of the
Purchaser under this Agreement, the ownership interest of the Borrower in the
Loan Assets acquired under the Original Purchase and Sale Agreement (and
Portfolio Assets relating thereto), the ownership interest of the Borrower under
the Second Tier Purchase and Sale Agreement, and the security interest of the
Trustee for the benefit of the Secured Parties under the Loan and Servicing
Agreement, in the Sale Portfolio, as the case may be, and in the proceeds
thereof.  The Seller shall deliver (or cause to be delivered) to the Purchaser,
the Trustee, the Collateral Custodian, the Servicer and the Agent (who will
provide each Lender with a copy promptly upon receipt thereof) file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing. The Seller agrees that it will from time to
time, at its expense, take all actions, that the Purchaser, the Trustee or the
Agent may reasonably request in order to perfect, protect or more fully evidence
the Purchases hereunder (including the transfers by the Seller to the Borrower
effected pursuant to the Original Purchase and Sale Agreement) and the security
and/or interest granted in the Sale Portfolio, or to enable the Purchaser, the
Trustee, the Agent or the Secured Parties to exercise and enforce their rights
and remedies hereunder or under any Transaction Document.

 

(b)           On or prior to each Purchase Date hereunder, the Seller shall take
all steps necessary under all Applicable Law in order to Sell to the Purchaser
the Sale Portfolio being acquired by the Purchaser on such Purchase Date to the
Purchaser so that, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof on such Purchase Date, the Purchaser will
have acquired good and marketable title to (subject to Section 10.20) and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien, security interest, charge or encumbrance or restrictions on
transferability (subject only to Permitted Liens).  On or prior to each Purchase
Date hereunder, the Seller shall take all steps required under Applicable Law in
order for the Borrower to grant to the Trustee, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in the Sale Portfolio being Purchased by the Purchaser on such Purchase
Date and, from time to time thereafter, the Seller shall take all such actions
as may be required by Applicable Law to fully preserve, maintain and protect the
Purchaser’s ownership interest (or the Borrower’s ownership interest, as
applicable) in, and the Trustee’s first priority perfected security interest in
(subject only to Permitted Liens), the Sale Portfolio which have been acquired
by the Purchaser hereunder or transferred to the Borrower under the Original
Purchase and Sale Agreement.

 

(c)           The Seller shall direct any agent or administrative agent for any
Sale Portfolio originated or acquired by the Seller to remit all payments and
collections with respect

 

26

--------------------------------------------------------------------------------


 

to such Sale Portfolio and direct the Obligor with respect to such Sale
Portfolio to remit all such payments and collections directly to the Collection
Account. The Seller will not make any change, or permit the Servicer to make any
change, in its instructions to Obligors regarding payments to be made to the
Seller or the Servicer or payments to be made to the Collection Account, unless
the Purchaser and the Agent have consented to such change.  The Seller shall
direct or cause only funds constituting payments and collections relating to the
Sale Portfolio to be deposited into the Collection Account. In the event any
payments relating to any Sale Portfolio are remitted directly to the Seller or
any Affiliate of the Seller, the Seller will remit (or will cause all such
payments to be remitted) directly to the Collection Account within two Business
Days following receipt thereof, and, at all times prior to such remittance, the
Seller will itself hold or, if applicable, will cause such payments to be held
in trust for the exclusive benefit of the Purchaser and its assignees.  Until so
deposited, all such Interest Collections and Principal Collections shall be held
in trust for the Purchaser or its assignees by the Seller.

 

(d)           At any time after the occurrence or declaration of the Facility
Maturity Date, the Purchaser, the Trustee or the Agent may direct the Seller or
the Servicer to notify the Obligors, at Seller’s expense, of the Purchaser’s (or
its assigns) or the Secured Parties’ interest in the Sale Portfolio under this
Agreement and may direct that payments of all amounts due or that become due
under any or all of the Sale Portfolio be made directly to the Purchaser (or its
assigns), the Trustee or the Agent.

 

(e)           The Seller shall, not earlier than six months and not later than
three months prior to the fifth anniversary of the date of filing of the
financing statement referred to in Section 3.1 or any other financing statement
filed pursuant to this Agreement or in connection with any Purchase hereunder,
unless the Collection Date shall have occurred:

 

(i)            file or cause to be filed an appropriate continuation statement
with respect to such financing statement and the Purchaser hereby authorizes the
Seller to file such continuation statements; and

 

(ii)           deliver or cause to be delivered to the Purchaser, the Trustee
and the Agent an opinion of the counsel for Seller, in form and substance
reasonably satisfactory to the Purchaser, the Trustee and the Agent, confirming
and updating the opinion delivered pursuant to Section 3.1 with respect to
perfection and otherwise to the effect that the security interest hereunder
continues to be an enforceable and perfected security interest, subject to no
other Liens of record except as specified therein, provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(f)            The Seller shall not (x) change its name, move the location of
its principal place of business and chief executive office, change the offices
where it keeps records concerning the Sale Portfolio from the address set forth
under its name in Section 10.5 hereto, or change the jurisdiction of its
formation, or (y) subject to Section 2.16 of the Loan and Servicing Agreement
move, or consent to the Collateral Custodian moving, the Required Loan Documents
and Loan Asset Files from the location required under the Transaction Documents,
unless the Seller has given at least 30 days’ (or such shorter notice period as
consented to by the Agent) written notice to the Purchaser and the Agent (who
will provide each Lender with a

 

27

--------------------------------------------------------------------------------


 

copy promptly upon receipt thereof) and has taken all actions required under the
UCC of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Purchaser in the Sale Portfolio, together
with such Opinions of Counsel and other documents and instruments as the Agent
may request in connection therewith.

 

(g)           The Seller shall at all times maintain each office from which it
services Sale Portfolio and its principal executive office within the United
States of America.

 

(h)           The Seller shall mark its master data processing records so that,
from and after the time of Sale under this Agreement of Sale Portfolio to the
Purchaser, the sale of Sale Portfolio to the Borrower under the Second Tier
Purchase and Sale Agreement (or the transfer of the Original Portfolio from the
Seller to the Borrower pursuant to the Original Purchase and Sale Agreement, as
applicable) and the grant of a security interest in such Sale Portfolio by the
Borrower to the Trustee for the benefit of the Secured Parties under the Loan
and Servicing Agreement, the Seller’s master data processing records (including
archives) that refer to such Sale Portfolio shall indicate clearly that such
Sale Portfolio has been Purchased by the Purchaser hereunder, transferred to the
Borrower under the Second Tier Purchase and Sale Agreement (or transferred from
the Seller to the Borrower pursuant to the Original Purchase and Sale Agreement,
as applicable) and Pledged by the Borrower to the Trustee, on behalf of the
Secured Parties, under the Loan and Servicing Agreement.  Indication of the
Trustee’s security interest for the benefit of the Secured Parties in the Sale
Portfolio shall be deleted from or modified on the Seller’s computer systems
when, and only when, such Sale Portfolio shall be (i) paid off by the related
Obligor, (ii) purchased or substituted by the Seller in accordance with
Section 6.1 or 6.2 hereof or (iii) released by the Trustee pursuant to
Section 2.16 of the Loan and Servicing Agreement.

 

(i)            If the Seller fails to perform any of its obligations hereunder,
the Purchaser, the Trustee or the Agent may (but shall not be required to)
perform, or cause performance of, such obligation; and the Purchaser’s, the
Trustee’s or the Agent’s costs and expenses incurred in connection therewith
shall be payable by the Seller as provided in Section 9.1. The Seller
irrevocably authorizes the Purchaser, the Trustee or the Agent at any time and
from time to time at the Purchaser’s, the Trustee’s or the Agent’s sole
discretion and appoints the Purchaser, the Trustee and the Agent as its
attorney—in—fact pursuant to a Power of Attorney substantially in the form of
Exhibit C to act on behalf of the Seller (i) to file financing statements on
behalf of the Seller, as debtor, necessary or desirable in the Purchaser’s, the
Trustee’s or the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchaser or the Trustee in the
Sale Portfolio and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Sale Portfolio as
a financing statement in such offices as the Purchaser, the Trustee or the Agent
in their sole discretion deem necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Purchaser or the Trustee in
the Sale Portfolio.  This appointment is coupled with an interest and is
irrevocable.

 

28

--------------------------------------------------------------------------------


 

Section 5.2.            Affirmative Covenants of the Seller.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Seller will comply in all material
respects with all Applicable Law, including those applicable to the Seller as a
result of its interest in the Sale Portfolio or any part thereof.

 

(b)           Preservation of Company Existence.  The Seller will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)           Performance and Compliance with Sale Portfolio.  The Seller will,
at its expense, timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Sale Portfolio and all other agreements related to such Sale
Portfolio.

 

(d)           Keeping of Records and Books of Account.  The Seller will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Sale Portfolio in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Sale Portfolio.

 

(e)           Separate Identity.  The Seller acknowledges that the Borrower, the
Agent, the Trustee, the Lenders and the other Secured Parties are entering into
the transactions contemplated by this Agreement, the Loan and Servicing
Agreement and the other Transaction Documents in reliance upon the Purchaser’s
identity as a legal entity that is separate from the Seller and each other
Affiliate of the Seller.  Therefore, from and after the date of execution and
delivery of this Agreement, the Seller will take all reasonable steps including,
without limitation, all steps that the Borrower, the Agent and the Trustee may
from time to time reasonably request to maintain the Purchaser’s identity as a
legal entity that is separate from the Seller and each other Affiliate of the
Seller and to make it manifest to third parties that the Purchaser is an entity
with assets and liabilities distinct from those of the Seller and each other
Affiliate thereof (other than for tax purposes) and not just a division of the
Seller or any such other Affiliate.  Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Seller
agrees that:

 

(i)            the Seller will take all other actions necessary on its part to
ensure that the Purchaser is at all times in compliance with the criteria and
the restrictions set forth in Section 9(j) of the limited liability company
operating agreement of the Purchaser;

 

(ii)           the Seller shall maintain corporate records and books of account
separate from those of the Purchaser;

 

(iii)          the annual financial statements of the Seller shall disclose the
effects of the Seller’s transactions in accordance with GAAP and the annual
financial statements of the Seller shall not reflect in any way that the assets
of the Purchaser,

 

29

--------------------------------------------------------------------------------


 

including, without limitation, the Sale Portfolio, could be available to pay
creditors of the Seller or any other Affiliate of the Seller;

 

(iv)          the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Seller as official records;

 

(v)           the Seller shall maintain an arm’s—length relationship with the
Purchaser and will not hold itself out as being liable for the debts of the
Purchaser;

 

(vi)          the Seller shall keep its assets and its liabilities wholly
separate from those of the Purchaser;

 

(vii)         the Seller will avoid the appearance, and promptly correct any
known misperception of any of the Seller’s creditors, that the assets of the
Purchaser are available to pay the obligations and debts of the Seller; and

 

(viii)        to the extent that the Seller services the Loan Assets and
performs other services on the Purchaser’s behalf, the Seller will clearly
identify itself as an agent for the Purchaser in the performance of such duties.

 

(f)            Servicing Standard.  The Seller will comply in all material
respects with the Servicing Standard in regard to the Sale Portfolio.

 

(g)           Taxes.  The Seller will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).

 

(h)           Cooperation with Requests for Information or Documents.  The
Seller will cooperate fully with all reasonable requests of the Purchaser and
its assigns regarding the provision of any information or documents, necessary
or desirable, including the provision of such information or documents in
electronic or machine—readable format, to allow each of the Purchaser and its
assignees to carry out their responsibilities under the Transaction Documents.

 

(i)            Payment, Performance and Discharge of Obligations.  The Seller
will pay, perform and discharge all of its obligations and liabilities,
including, without limitation, all taxes, assessments and governmental charges
upon its income and properties, when due, unless and only to the extent that
such obligations, liabilities, taxes, assessments and governmental charges shall
be contested in good faith and by appropriate proceedings and that, to the
extent required by GAAP, proper and adequate book reserves relating thereto are
established by the Seller and then only to the extent that a bond is filed in
cases where the filing of a bond is necessary to avoid the creation of a Lien
against any of its properties.

 

(j)            Notices.  The Seller will furnish to the Purchaser, the Trustee
and the Agent (who will provide each Lender with a copy promptly upon receipt
thereof):

 

(i)            Income Tax Liability.  Telephonic or facsimile notice within 10
Business Days (confirmed in writing within five Business Days thereafter) of the
receipt

 

30

--------------------------------------------------------------------------------


 

of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments (i) to the Tax
liability of the Seller or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which the Seller is a member in an amount
equal to or greater than $50,000,000 in the aggregate, or (ii) to the Tax
liability of the Borrower in an amount equal to or greater than $1,000,000 in
the aggregate.  Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof;

 

(ii)           Auditors’ Management Letters.  Promptly after the receipt
thereof, any auditors’ management letters that are received by the Seller or by
its accountants;

 

(iii)          Representations and Covenants.  The Seller shall promptly, upon
receipt of notice or discovery thereof, notify the Purchaser, the Trustee and
the Agent (i) if any representation or warranty set forth in Section 4.1 or
Section 4.2 was incorrect at the time it was given or deemed to have been given
or (ii) of the breach of any covenant under Section 5.1, Section 5.2 or
Section 5.3 and at the same time deliver to the Purchaser, the Trustee and the
Agent a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Seller shall notify the Purchaser, the Trustee and the Agent in the manner set
forth in the preceding sentence before any Purchase Date of any facts or
circumstances within the knowledge of the Seller which would render any of the
said representations and warranties untrue at the date when such representations
and warranties were made or deemed to have been made;

 

(iv)          ERISA.  Promptly after receiving notice of the occurrence of any
Reportable Event with respect to any Pension Plan and promptly provide the Agent
with a copy of such notice;

 

(v)           Proceedings. As soon as possible and in any event within three
Business Days, after the Seller receives notice or obtains knowledge thereof,
the Seller will provide the Purchaser and the Agent with notice of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the Sale Portfolio, the Transaction Documents, the Trustee’s interest in the
Sale Portfolio, for the benefit of the Secured Parties, or the Borrower, the
Seller, the Purchaser or any of their Affiliates. For purposes of this
Section 5.2(j), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Sale Portfolio, the Transaction
Documents, the Trustee’s interest in the Sale Portfolio, for the benefit of the
Secured Parties, or the Borrower or the Purchaser in excess of $1,000,000 shall
be deemed to be expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Seller or any of its Affiliates (other than the Borrower or the
Purchaser) in excess of $50,000,000 shall be deemed to be expected to have such
a Material Adverse Effect;

 

31

--------------------------------------------------------------------------------


 

(vi)          Material Events.  Promptly upon becoming aware thereof, of any
event or other circumstance that is reasonably likely to have a Material Adverse
Effect;

 

(vii)         Events of Default.  The Seller will provide the Purchaser, the
Agent and the Trustee with prompt written notice of the occurrence of each Event
of Default (and in any event within one Business Day) and each Unmatured Event
of Default (and in any event within two Business Days) of which the Seller has
knowledge or has received notice (other than notice received from the Agent). 
In addition, no later than two Business Days following the Seller’s knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
the Seller will provide to the Purchaser, the Trustee and the Agent a written
statement of a Responsible Officer of the Seller setting forth the details of
such event and the action that the Seller proposes to take with respect thereto;
and

 

(viii)        Seller Termination Event and Seller Purchase Event. The Seller
will provide the Purchaser, the Agent and the Trustee with prompt (and in any
event within one Business Day) written notice of the occurrence of each Seller
Termination Event and each Seller Purchase Event of which the Seller has
knowledge or has received notice (other than notice received from the Agent).

 

(k)           Other.  The Seller will furnish to the Purchaser, the Trustee and
the Agent promptly, from time to time such other information, documents, records
or reports respecting the Sale Portfolio or the condition or operations,
financial or otherwise, of the Seller as the Purchaser, the Trustee and the
Agent may from time to time reasonably request in order to protect the interests
of the Purchaser, the Agent, the Trustee, the Lenders or the Secured Parties
under or as contemplated by this Agreement and the other Transaction Documents.
The Agent will provide each Lender with a copy of any such other information,
documents, records or reports promptly upon receipt thereof.

 

(l)            Costs and Expenses.  The Seller shall pay all reasonable,
documented costs and disbursements in connection with the performance of its
obligations hereunder.

 

(m)          Annual Certificates.  On each anniversary of the Restatement Date,
the Seller shall deliver an Officer’s Certificate, in form and substance
acceptable to the Purchaser and the Agent, providing (i) a certification, based
upon a review and summary of UCC search results reasonably satisfactory to the
Purchaser and the Agent, that there is no other interest in the Sale Portfolio
perfected by filing of a UCC financing statement other than in favor of the
Purchaser and the Trustee pursuant to the terms of the Transaction Documents and
(ii) a certification, based upon a review and summary of tax and judgment lien
searches satisfactory to the Purchaser and the Agent, that there is no other
interest in the Sale Portfolio based on any tax or judgment lien. The Agent will
provide each Lender with a copy of any such Officer’s Certificate promptly upon
receipt thereof.

 

(n)           Opinion.  The Seller will comply in all material respects with any
requirements for future action set forth in the section heading “Assumptions” in
the Non-Consolidation/True Sale Opinion, with respect to the Transaction
Documents.

 

32

--------------------------------------------------------------------------------


 

(o)           Copies of Other Information.  The Seller will deliver to the
Purchaser, the Trustee and the Agent (who will provide each Lender with a copy
promptly upon receipt thereof):

 

(i)            promptly, but in any event within ten Business Days after the
filing thereof, a copy of (a) each report or other filing made by the Seller
with the Securities and Exchange Commission (the “SEC”) and required by the SEC
to be delivered to the shareholders of the Seller, and (b) each report and final
registration statement of the Seller filed with the SEC; provided that the
Seller shall be deemed to have satisfied the requirements of this
Section 5.2(o)(i) if the reports, documents and information of the types
otherwise so required are publicly available when required to be filed on EDGAR
at the www.sec.gov website or any successor service provided by the SEC;
provided, further, that the Agent and each of the Lenders have been granted
access to a notification system that notifies the Agent and each of the Lenders
when any such information is publicly available; and

 

(ii)           promptly, from time to time, such other information, documents,
records or reports respecting the Sale Portfolio or the conditions or
operations, financial or otherwise, of the Seller (including, without
limitation, reports and notices relating to the Seller’s actions under and
compliance with ERISA and the 1940 Act) as the Purchaser or the Agent may from
time to time reasonably request in order to perform their obligations hereunder
or under any other Transaction Document or to protect the interests of the
Purchaser under or as contemplated by this Agreement and the other Transaction
Documents.

 

Section 5.3.            Negative Covenants of the Seller.

 

From the Closing Date until the Collection Date:

 

(a)           Sale Portfolio Not to be Evidenced by Instruments.  The Seller
will take no action to cause any Sale Portfolio that is not, as of the related
Purchase Date, as the case may be, evidenced by an instrument, to be so
evidenced except in connection with the enforcement or collection of such Sale
Portfolio.

 

(b)           Security Interests.  Except as otherwise permitted herein and in
the Loan and Servicing Agreement, the Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Sale Portfolio, whether now existing or hereafter transferred
hereunder, or any interest, therein, and the Seller will not sell, pledge,
assign or suffer to exist any Lien (except for Permitted Liens) on its interest
in the Sale Portfolio.  The Seller will promptly notify the Purchaser, the
Trustee and the Agent (who will provide each Lender with notice promptly upon
receipt thereof) of the existence of any Lien on any Sale Portfolio and the
Seller shall defend the right, title and interest of the Purchaser and the
Trustee, on behalf of the Secured Parties, in, to and under the Sale Portfolio
against all claims of third parties; provided that nothing in this
Section 5.3(b) shall prevent or be deemed to prohibit the Seller from suffering
to exist Permitted Liens upon any of the Sale Portfolio.

 

33

--------------------------------------------------------------------------------


 

(c)           Mergers, Acquisitions, Sales, Etc.  The Seller will not be a party
to any merger or consolidation, or purchase or otherwise acquire any of the
assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person, or sell, transfer, convey or lease substantially
all of its assets, or sell or assign with or without recourse any Sale Portfolio
or any interest therein (other than in the ordinary course of business or as
permitted pursuant to this Agreement or the Transaction Documents).

 

(d)           Transfer of Purchaser Membership Interests.  The Seller shall not
transfer, pledge, participate or otherwise encumber its membership interests in
the Purchaser without the prior written consent of the Agent and the delivery of
an acceptable (in the Agent’s reasonable discretion) non-consolidation opinion
(other than with respect to the JPM Lien).

 

(e)           Restricted Junior Payments.  The Seller shall permit the Purchaser
to make Purchaser Restricted Junior Payments, provided that after the occurrence
of an Event of Default, the Purchaser may not make any Purchaser Restricted
Junior Payment with respect to proceeds received by the Purchaser from the
Seller with respect to claims hereunder, including, but not limited to
indemnification claims pursuant to Article IX or repurchases pursuant to
Section 6.1.

 

(f)            Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Loan Assets to the Purchaser.

 

(g)           ERISA.  The Seller will not (a) engage, and will exercise its best
efforts not to permit any ERISA Affiliate of the Seller to engage, in any
prohibited transaction (within the meaning of Sections 406(a) or (b) of ERISA or
Section 4975 of the Code) for which an exemption is not available or has not
previously been obtained from the United States Department of Labor, (b) fail to
meet the minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan, (c) fail to make
any payments to a Multiemployer Plan that the Seller or any ERISA Affiliate of
the Seller may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly in any liability to the Seller, or
(e) permit to exist any occurrence of any Reportable Event with respect to any
Pension Plan.

 

(h)           Extension or Amendment of Sale Portfolio.  The Seller will not,
except as otherwise permitted in Section 6.04(a) of the Loan and Servicing
Agreement, extend, amend or otherwise modify, or permit the Servicer to extend,
amend or otherwise modify, the terms of any Sale Portfolio.

 

(i)            [Reserved].

 

(j)            Limitation on Financing Activities.  The Seller shall not,
directly or indirectly, advance or contribute to the Purchaser any funds
pursuant to any financial accommodation. For the avoidance of doubt, this clause
(j) shall not prohibit the Seller from contributing Loan Assets to the Purchaser
as contemplated herein.

 

34

--------------------------------------------------------------------------------


 

(k)                                  Organizational Documents.  The Seller will
not cause or permit the Purchaser to amend, modify, waive or terminate any
provision of the Purchaser’s operating agreement without the prior written
consent of the Agent.

 

(l)                                     Deposits to Special Accounts.  The
Seller will not deposit or otherwise credit, or cause to be so deposited or
credited, to the Collection Account cash or cash proceeds other than Principal
Collections and Interest Collections in respect of the Sale Portfolio.

 

(m)                               Changes in Payment Instructions to Obligors. 
The Seller will not make any change, or permit the Purchaser to make any change,
in its instructions to Obligors regarding payments to be made with respect to
the Sale Portfolio to the Collection Account.

 

ARTICLE VI.

 

REPURCHASES AND SUBSTITUTION BY THE SELLER

 

Section 6.1.                                   Repurchase of Loan Assets.  In
the event of the occurrence of a Seller Purchase Event, the Seller will within
10 Business Days of the discovery by or notice (from any Person) to the Seller
of the Seller Purchase Event, (i) purchase each Loan Asset hereunder which is
affected by or related to such Seller Purchase Event from the Purchaser (or the
Borrower, to the extent such Seller Purchase Event pertains to the Original
Portfolio), and the Seller shall pay to the Purchaser or directly to the
Borrower, as applicable, (by means of a deposit to the Collection Account,
provided that the excess if any of the Repurchase Price of such Loan Asset over
the amount equal to the Assigned Value of such Loan Asset on the applicable
Cut-Off Date multiplied by the principal balance of such Loan Asset (exclusive
of Accreted Interest) as of the date of repurchase shall be paid to the
Purchaser or as otherwise directed by the Purchaser) the Repurchase Price of
such Loan Asset as of the date of the purchase thereof from the Purchaser or the
Borrower, as applicable, or (ii) subject to the satisfaction of the conditions
in Section 6.2, substitute for such Loan Asset, a Substitute Eligible Loan
Asset.  It is understood and agreed that the obligation of the Seller to
purchase the Loan Assets or substitute a Substitute Eligible Loan Asset for the
Loan Assets which are affected by or related to such Seller Purchase Event is
not intended to, and shall not, constitute a guaranty of the collectability or
payment of any Loan Asset which is not collected, not paid or uncollectible on
account of the insolvency, bankruptcy or financial inability to pay of the
related Obligor. Upon deposit in the Collection Account of the Repurchase Price
for any Loan Asset purchased by the Seller, the Purchaser shall (and shall
request the Trustee to), at the sole expense of the Seller, take such steps as
may be reasonably requested by the Seller in order to Sell to the Seller all of
the Purchaser’s and the Trustee’s right, title and interest in and to such Loan
Asset, without recourse, representation or warranty of any kind, except as to
the absence of Liens, charges or encumbrances created by or arising solely as a
result of actions of the Purchaser or the Trustee.  Such Sale shall be a sale
outright, and not for security.

 

Section 6.2.                                   Substitution of Loan Assets.

 

(a)                                  The Seller shall have the right, but not
the obligation, subject to the prior written consent of the Agent and the
Purchaser, in their sole discretion, to substitute one or

 

35

--------------------------------------------------------------------------------


 

more Eligible Loan Assets (“Substitute Eligible Loan Asset”) for a Loan Asset
(each such act, a “Substitution”).

 

(b)                                 The Substitution shall not occur unless the
following conditions are satisfied as of the date of such Substitution:

 

(i)                                     the Seller has recommended to the
Purchaser and the Agent (with a copy to the Trustee and the Collateral
Custodian) in writing that the Loan Asset to be replaced should be replaced
(each, a “Replaced Loan Asset”);

 

(ii)                                  no event has occurred, or would result
from such Substitution, which constitutes an Event of Default and no event has
occurred and is continuing, or would result from such Substitution, which
constitutes an Unmatured Event of Default or a Borrowing Base Deficiency;
provided that the Seller may effect a Substitution as necessary to facilitate a
cure of a Borrowing Base Deficiency (and any Unmatured Event of Default arising
therefrom) so long as the Agent shall approve of such sale and immediately after
giving effect to such Substitution and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency shall be cured or
closer to being cured;

 

(iii)                               each Substitute Eligible Loan Asset is an
Eligible Loan Asset on the date of Substitution;

 

(iv)                              solely in the case of Substitutions pursuant
to this Section 6.2 undertaken because a Seller Purchase Event has occurred, the
sum of the Outstanding Balances of such Substitute Eligible Loan Assets shall be
equal or greater than the sum of the Assigned Value of the Replaced Loan Assets
on the applicable Cut-Off Date multiplied by the principal balance thereof
(exclusive of Accreted Interest);

 

(v)                                 all representations and warranties contained
in Sections 4.1 and 4.2 shall be true and correct in all material respects as of
the date of Substitution (other than any representation and warranty that is
made as of a specific date);

 

(vi)                              no selection procedures adverse to the
interests of the Purchaser, the Agent, the Lenders or the other Secured Parties
were utilized by the Seller in the selection of the Loan Asset to be replaced by
the Substitute Eligible Loan Asset;

 

(vii)                           the Outstanding Balance of all Loan Assets
subject to clauses (ii), (iv) or (vi) of the definition of “Value Adjustment
Event” which were dividended from the Purchaser to the Seller in accordance with
Section 2.07(d) of the Loan and Servicing Agreement or substituted pursuant to
this Section 6.2, in each case during the 12-month period immediately preceding
the proposed date of such Substitution does not exceed 10% of the highest
aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date);

 

(viii)                        the Outstanding Balance of all Loan Assets (other
than Warranty Loan Assets), sold pursuant to Section 2.07(b) of the Loan and
Servicing Agreement, sold without the consent of the Agent in accordance with
Section 2.07(c) of the Loan and

 

36

--------------------------------------------------------------------------------


 

Servicing Agreement (in each case, other than Loan Assets subject to clauses
(ii), (iv) or (vi) of the definition of “Value Adjustment Event”), substituted
pursuant to this Section 6.2 or dividended from the Purchaser to the Seller in
accordance with Section 2.07(d) of the Loan and Servicing Agreement during the
12-month period immediately preceding the proposed date of Substitution does not
exceed 20% of the highest aggregate Outstanding Balance of any month during such
12-month period (or such lesser number of months as shall have elapsed as of
such date);

 

(ix)                                each Loan Asset that is replaced pursuant to
the terms of this Section 6.2 shall be substituted only with another Eligible
Loan Asset that meets the foregoing conditions; and

 

(x)                                   all terms, provisions, representations,
warranties and covenants hereunder with respect to Loan Assets that have been
Sold by the Seller to the Purchaser hereunder shall apply equally to Substitute
Eligible Loan Assets.

 

Section 6.3.                                   Repurchase Limitations.  Except
as otherwise expressly permitted under the Loan and Servicing Agreement, the
Seller and the Purchaser agree that the Seller and any Affiliate of the Seller
may repurchase any Sale Portfolio only from the Purchaser in the case of a
repurchase or Substitution of any Sale Portfolio pursuant to Sections 6.1 or
6.2.

 

ARTICLE VII.

 

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO

 

Section 7.1.                                   Rights of the Purchaser.

 

(a)                                  After the occurrence or declaration of the
Facility Maturity Date, the Seller hereby authorizes the Purchaser, the
Servicer, the Trustee, the Agent and/or their respective designees or assignees
to take any and all steps in Seller’s name and on behalf of the Seller that the
Purchaser, the Servicer, the Trustee, the Agent and/or their respective
designees or assignees determine are reasonably necessary or appropriate to
collect all amounts due under any and all Sale Portfolio and to enforce or
protect the Purchaser’s, the Trustee’s, the Agent’s and the Lenders’ rights
under this Agreement, including endorsing the name of the Seller on checks and
other instruments representing Interest Collections and Principal Collections
and enforcing such Sale Portfolio.

 

(b)                                 Except as set forth in Sections 6.1 and 6.2
with respect to the repurchase or Substitution of certain Loan Assets, the
Purchaser shall have no obligation to account for, replace, substitute or return
any Sale Portfolio to the Seller.  The Purchaser shall have no obligation to
account for or to return Interest Collections or Principal Collections, or any
interest or other finance charge collected pursuant thereto, to the Seller,
irrespective of whether such Interest Collections and Principal Collections and
charges are in excess of the Purchase Price for such Sale Portfolio.

 

(c)                                  The Purchaser shall have the right to
further assign, transfer, deliver, hypothecate, subdivide or otherwise deal with
the Sale Portfolio and all of the Purchaser’s right,

 

37

--------------------------------------------------------------------------------


 

title and interest in, to and under this Agreement, pursuant to the Second Tier
Purchase and Sale Agreement or the Loan and Servicing Agreement.

 

(d)                                 The Purchaser shall have the sole right to
retain any gains or profits created by buying, selling or holding the Sale
Portfolio and shall have the sole risk of and responsibility for losses or
damages created by such buying, selling or holding.

 

Section 7.2.                                   Rights With Respect to Loan Asset
Files.

 

At any time when a Servicer other than Ares Capital Corporation has been
designated pursuant to Section 6.01 of the Loan and Servicing Agreement, the
Seller shall, at the Purchaser’s, the Trustee’s, the Collateral Custodian’s or
the Agent’s request, assemble all of the Loan Asset Files which evidence the
Sale Portfolio originated by the Seller, or which are otherwise necessary or
desirable to collect such Sale Portfolio, and make the same available to the
Purchaser, the Trustee, the Collateral Custodian or the Agent at a place
selected by the Purchaser, the Trustee, the Collateral Custodian, the Agent or
their designee; provided that the Agent may, and shall upon request of any
Lender, permit each Lender to be included on any such review, and shall use
commercially reasonable efforts to schedule any review on a day when Lenders
desiring to participate in such review may be included.

 

Section 7.3.                                   Notice to Trustee and Agent.

 

The Seller agrees that, concurrently with its delivery to the Purchaser, copies
of all notices, reports, documents and other information required to be
delivered by the Seller to the Purchaser hereunder shall be delivered by the
Seller to the Trustee and the Agent (who will provide each Lender with a copy
promptly upon receipt thereof).

 

ARTICLE VIII.

 

SELLER TERMINATION EVENTS

 

Section 8.1.                                   Seller Termination Events.

 

(a)                                  If any of the following events (each a
“Seller Termination Event”) shall have occurred:

 

(i)                                     the Seller shall fail to pay (A) any
amount due pursuant to Section 6.1 in accordance with the provisions thereof and
such failure shall continue unremedied for a period of five Business Days from
the earlier of (1) the date any Responsible Officer of the Seller obtains
knowledge of such failure and (2) the date the Seller receives notice of such
failure from the Purchaser, the Servicer, the Trustee or the Agent or (B) any
other amount required to be paid by the Seller hereunder within two Business
Days of the date when due; or

 

(ii)                                  the Seller shall fail to observe or
perform in any material respect any covenant or agreement applicable to it
contained herein (other than as specified in paragraph (i) of this Section 8.1);
provided that no such failure shall constitute a Seller Termination Event under
this paragraph (ii) unless such failure shall continue unremedied

 

38

--------------------------------------------------------------------------------


 

for a period of 30 days (if such failure can be remedied) after the earlier to
occur of (i) the date on which written notice of such failure requiring the same
to be remedied shall have been given to the Seller by the Agent, the Servicer,
the Trustee or the Purchaser and (ii) the date on which the Seller acquires
knowledge thereof; or

 

(iii)                               any representation, warranty or
certification made by the Seller in this Agreement or in any statement, record,
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect when made, which has a Material
Adverse Effect on the Purchaser (or the Borrower, to the extent pertaining to
any of the Original Portfolio) and continues to be unremedied for a period of 30
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Seller by the Agent, the Servicer, the Trustee or the Purchaser and (ii) the
date on which a Responsible Officer of the Seller acquires knowledge thereof;
provided that a Seller Termination Event shall not be deemed to have occurred
under this paragraph (iii) based upon a Seller Purchase Event if the Seller
shall have complied with the provisions of Section 6.1 in respect thereof; or

 

(iv)                              (A) a court having jurisdiction in the
premises shall enter a decree or order for relief in respect of the Seller in an
involuntary case under the Bankruptcy Code or any other Bankruptcy Laws, which
decree or order is not stayed or any other similar relief shall be granted under
any applicable federal or state law now or hereafter in effect and shall not be
stayed; (B) (1) any involuntary case is commenced against the Seller under any
Bankruptcy Law now or hereafter in effect, a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Seller, or over all or a substantial part of the property of the Seller, shall
have been entered, an interim receiver, trustee or other custodian of the Seller
for all or a substantial part of the property of the Seller is involuntarily
appointed, a warrant of attachment, execution or similar process is issued
against any substantial part of the property of the Seller, and (2) any event
referred to in clause (B)(1) above continues for 60 days unless dismissed,
bonded or disclosed; (C) the Seller shall at its request have a decree or an
order for relief entered with respect to it or commence a voluntary case under
any Bankruptcy Law now or hereafter in effect, or shall consent to the entry of
a decree or an order for relief in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, under any such Bankruptcy Law, consent
to the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; (D) the making by the
Seller of any general assignment for the benefit of creditors; (E) the inability
or failure of the Seller generally to pay its debts as such debts become due; or
(F) the board of directors of the Seller authorizes action to approve any of the
foregoing; or

 

(v)                                 the occurrence of (A) an Event of Default
set forth in Section 7.01 of the Loan and Servicing Agreement or (B) the
Facility Maturity Date; or

 

(vi)                             the Seller has been terminated as Servicer
following a Servicer Termination Event with respect to the Seller under the Loan
and Servicing Agreement; or

 

39

--------------------------------------------------------------------------------


 

(vii)                           a notice of Lien shall have been filed by the
Pension Benefit Guaranty Corporation against the Seller under Section 430(k) of
the Code or Section 303(k) of ERISA for a failure to make a required installment
or other payment to a plan to which Section 430(k) of the Code or
Section 303(k) of ERISA applies unless there shall have been delivered to the
Agent proof of release of such Lien; or

 

(viii)                        any Lien in an amount equal to or greater than
$50,000,000 has been asserted against or imposed on, any real or personal
property of the Seller pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9607(1), or any equivalent or
comparable state law, relating to or arising from the costs of, response to, or
investigation, remediation or monitoring of, any environmental contamination
resulting from the current or past operations of the Seller; or

 

(ix)                                a Federal tax notice of Lien, in an amount
equal to or greater than $50,000,000, shall have been filed against the Seller
unless there shall have been delivered to the Agent proof of release of such
Lien;

 

then, (A) in the case of any Seller Termination Event described in paragraph
(iv), (v)(A), (vii), (viii) or (ix) above, the obligation of the Purchaser to
Purchase Sale Portfolio from the Seller shall thereupon automatically terminate
without further notice of any kind, which is hereby waived by the Seller, (B) in
the case of any Seller Termination Event described in paragraph (v)(B) above,
the obligation of the Purchaser to Purchase Sale Portfolio from the Seller shall
thereupon terminate without notice of any kind, which is hereby waived by the
Seller unless both the Purchaser and the Seller agree in writing that such event
shall not trigger an Early Termination (as hereinafter defined) hereunder, and
(C) in the case of any other Seller Termination Event, so long as such Seller
Termination Event shall be continuing, the Purchaser or the Agent may terminate
its obligation to Purchase Sale Portfolio from the Seller by written notice to
the Seller (any termination pursuant to clause (A), (B) or (C) of this
Article VIII is herein called an “Early Termination”); provided that, in the
event of any involuntary petition or proceeding as described in paragraphs
(iv)(A) and (iv)(B) above, the Purchaser shall not Purchase Sale Portfolio from
the Seller unless such involuntary petition or proceeding is dismissed, bonded
or discharged within 60 days of the filing of such petition or the commencement
of such proceeding.

 

Section 8.2.                                   Remedies.

 

(a)                                  If a Seller Termination Event has occurred,
the Purchaser (and its assignees) shall have, in addition to all other rights
and remedies under this Agreement or otherwise all of the rights and remedies
provided to a secured creditor under the UCC of each applicable jurisdiction and
other Applicable Law in respect thereto, which rights shall be cumulative.

 

(b)                                 The Seller agrees that, upon the occurrence
of a Seller Termination Event under Section 8.1(a)(iv) or
Section 8.1(a)(v)(A) the Purchaser, the Trustee or the Agent shall have the
right to:

 

40

--------------------------------------------------------------------------------


 

(i)                                     require the Seller to, and the Seller
hereby agrees that it will at the Seller’s expense and upon request of the
Purchaser, the Trustee or the Agent forthwith, assemble all or any part of the
Sale Portfolio as directed by the Purchaser, the Trustee or the Agent and make
the same available at a place to be designated by the Purchaser, the Trustee or
the Agent; and

 

(ii)                                  without notice except as specified below,
sell the Sale Portfolio or any part thereof in one or more parcels at a public
or private sale, at any of the Trustee’s, the Purchaser’s or the Agent’s offices
or elsewhere, for cash, or credit or for future delivery, and upon such other
terms as the Purchaser, the Trustee or the Agent may deem commercially
reasonable. The Seller agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to the Seller of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Purchaser, the Trustee or the Agent
shall not be obligated to make any sale of Sale Portfolio regardless of notice
of sale having been given.  The Purchaser, the Trustee or the Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

Section 8.3.                                   Survival of Certain Provisions.

 

Notwithstanding any provision contained herein to the contrary, the Seller’s and
the Purchaser’s representations, covenants and obligations set forth in Articles
IV, V, VI, and VII, as applicable, create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Collection Date; provided that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Seller pursuant to Articles III and IV and the provisions of
Sections 6.1 and 6.2, the rights and obligations under Article VII, the
indemnification provisions of Article IX and the provisions of Sections 5.1,
10.2, 10.8, 10.9, 10.10, 10.12, 10.13, 10.14 and 10.17 shall be continuing and
shall survive any termination of this Agreement. For the avoidance of doubt, in
the event that a Seller Termination Event has occurred but has been waived
unconditionally and in its entirety in accordance with the terms hereof, such
Seller Termination Event shall be deemed to have not “occurred” and references
to “after the occurrence of a Seller Termination Event” shall be inapplicable
for all purposes in this Agreement or any of the Transaction Documents, except
to the extent otherwise provided for in the relevant waiver; provided that any
waiver which by its terms becomes effective upon certain conditions precedent
being met will not be considered a conditional waiver solely due to the
existence of such conditions precedent if all such conditions precedent to
effectiveness have been satisfied.

 

41

--------------------------------------------------------------------------------


 

ARTICLE IX.

 

INDEMNIFICATION

 

Section 9.1.                                   Indemnification by the Seller.

 

(a)                                  Without limiting any other rights which the
Purchaser, any assignee of the Purchaser or any such Persons’ respective
shareholders, officers, employees, agents, or Affiliates (each an “Indemnified
Party”) may have hereunder or under Applicable Law, the Seller hereby agrees to
indemnify any Indemnified Party from and against any and all costs, expenses,
losses, damages, claims, and liabilities, including attorneys’ fees and
disbursements (all of the foregoing, being collectively referred to as,
“Indemnified Amounts”), awarded against or incurred by such Indemnified Party or
other non-monetary damages of any such Indemnified Party or any of them arising
out of or as a result of this Agreement excluding, however, (a) any such amounts
resulting solely from any gross negligence, bad faith or willful misconduct on
the part of the applicable Indemnified Party or (b) Loan Assets that are
uncollectible due to the Obligor’s financial inability to pay. Without limiting
the foregoing, the Seller shall indemnify each Indemnified Party for Indemnified
Amounts relating to or resulting from any of the following (to the extent not
resulting from the conditions set forth in (a) or (b) above):

 

(i)                                     any Person’s use, ownership or operation
of any Underlying Collateral to the extent that such use, ownership or operation
took place prior to the Purchase Date with respect to the related Sale
Portfolio;

 

(ii)                                  any action taken by the Seller, other than
in accordance with this Agreement, in respect of any portion of the Sale
Portfolio, which results in any claim, suit or action of any kind pertaining to
the Sale Portfolio or which reduces or impairs the rights of the Purchaser (or
any assignee thereof) with respect to any Loan Asset or the value of any such
Loan Asset;

 

(iii)                               any taxes (other than taxes based upon the
net or gross income of an Indemnified Party and taxes that would constitute
Excluded Amounts) that may at any time be asserted against any Indemnified Party
with respect to the transactions contemplated in this Agreement, including,
without limitation, any sales, gross receipts, general corporation, tangible or
intangible personal property, privilege, stamp or license taxes and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by the Seller under this Agreement and imposed against such
Indemnified Party.  Without limiting the foregoing, in the event that the
Purchaser, the Trustee, the Collateral Custodian, the Bank, the Servicer, any
Lender or the Agent receives actual notice of any Transfer Taxes arising out of
the Sale of any Sale Portfolio from the Seller to the Purchaser under this
Agreement, on written demand by such party, or upon the Seller otherwise being
given notice thereof, the Seller shall pay, and otherwise indemnify and hold the
Purchaser, the Trustee, the Collateral Custodian, the Bank, the Servicer, each
Lender and the Agent harmless, on an after-tax basis, from and against any and
all such Transfer Taxes (it being understood that the Purchaser, the

 

42

--------------------------------------------------------------------------------


 

Trustee, the Collateral Custodian, the Bank, the Servicer, each Lender and the
Agent shall have no contractual obligation to pay such Transfer Taxes);

 

(iv)                              the failure by the Seller to pay when due any
Taxes due by the Seller for which the Seller is liable, including without
limitation, sales, excise or personal property taxes payable in connection with
the Sale Portfolio;

 

(v)                                 the negligence, willful misconduct or bad
faith of the Seller in the performance of its duties under this Agreement or by
reason of reckless disregard of the Seller’s obligations and duties under this
Agreement;

 

(vi)                              any failure of the Seller to perform its
duties or obligations in accordance with the provisions of this Agreement or any
of the other Transaction Documents to which it is a party or any failure by the
Seller or any Affiliate thereof to perform its respective duties under any Sale
Portfolio;

 

(vii)                           the failure of any Sale Portfolio to comply with
all requirements of Applicable Law as of its Purchase Date;

 

(viii)                        the failure by the Seller to comply with all
requirements of Section 6.1 hereof;

 

(ix)                                the failure by the Seller to comply with any
term, provision or covenant contained in this Agreement or any agreement
executed in connection with this Agreement, any Transaction Document or with any
Applicable Law;

 

(x)                                   any representation or warranty made or
deemed made by the Seller, or any of its officers, under or in connection with
this Agreement or any other Transaction Document, which shall have been false,
incorrect or misleading in any material respect when made or deemed made or
delivered;

 

(xi)                                the failure to vest and maintain vested in
the Purchaser (or, with respect to the Original Portfolio, the Borrower) an
undivided ownership interest in the Sale Portfolio, together with all Interest
Collections and Principal Collections, free and clear of any Lien (other than
Permitted Liens) whether existing at the time of any Purchase or at any time
thereafter;

 

(xii)                             the failure to file, or any delay in filing,
financing statements, continuation statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Law
with respect to any Sale Portfolio, whether at the time of any Purchase or at
any subsequent time;

 

(xiii)                          any dispute, claim, offset or defense (other
than the discharge in bankruptcy of the Obligor) of the Obligor to the payment
with respect to any Sale Portfolio (including, without limitation, a defense
based on the Sale Portfolio not being a legal, valid and binding obligation of
such Obligor enforceable against it in accordance with its terms);

 

43

--------------------------------------------------------------------------------


 

(xiv)                         any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Seller to qualify to do
business or file any notice or business activity report or any similar report;

 

(xv)                            any action taken by the Seller in the
enforcement or collection of any Sale Portfolio;

 

(xvi)                         any claim, suit or action of any kind arising out
of or in connection with Environmental Laws including any vicarious liability;

 

(xvii)                      the commingling of Interest Collections and
Principal Collections on the Sale Portfolio at any time with other funds of the
Seller;

 

(xviii)                   any investigation, litigation or proceeding related to
this Agreement or the use of proceeds by the Seller or the security interest in
the Sale Portfolio granted hereunder;

 

(xix)                           any failure by the Purchaser to give reasonably
equivalent value to the Seller in consideration for the transfer by the Seller
to the Purchaser of any item of the Sale Portfolio or any attempt by any Person
to void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code; or

 

(xx)                              the failure of the Seller or any of its agents
or representatives to remit to the Purchaser Interest Collections and Principal
Collections on the Sale Portfolio remitted to the Seller or any such agent or
representative as provided in this Agreement.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 9.1 shall be paid by the Seller to the Indemnified
Party within five Business Days following such Person’s demand therefor.

 

(c)                                  If for any reason the indemnification
provided above in this Section 9.1 is unavailable to the Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Seller shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party on the
one hand and the Seller, as the case may be, on the other hand but also the
relative fault of such Indemnified Party as well as any other relevant equitable
considerations.

 

(d)                                 Indemnification under this Section 9.1 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such tax or refund on the
amount of tax measured by net income or profits that is or was payable by the
Indemnified Party.

 

(e)                                  If the Seller has made any payments in
respect of Indemnified Amounts to an Indemnified Party pursuant to this
Section 9. 1 and such Indemnified Party thereafter collects

 

44

--------------------------------------------------------------------------------


 

any of such amounts from others, such Indemnified Party will promptly repay such
amounts collected to the Seller in an amount equal to the amount it has
collected from others in respect of such Indemnified Amounts, without interest.

 

(f)                                    The obligations of the Seller under this
Section 9.1 shall survive the termination of this Agreement.

 

Section 9.2.                                   Assignment of Indemnities.

 

The Seller acknowledges that, pursuant to the Second Tier Purchase and Sale
Agreement, the Purchaser shall assign its rights of indemnity hereunder to the
Borrower, and pursuant to the Loan and Servicing Agreement, the Borrower shall
assign its rights of indemnity granted hereunder to the Trustee, on behalf of
the Secured Parties.  Upon such assignment, (a) the Trustee, on behalf of the
Secured Parties, shall have all rights of the Purchaser hereunder and may in
turn assign such rights, and (b) the obligations of the Seller under this
Section 9.2 shall inure to the Trustee, on behalf of the Secured Parties.  The
Seller agrees that, upon such assignment, the Trustee, on behalf of the Secured
Parties, may enforce directly, without joinder of the Purchaser or the Borrower,
the indemnities set forth in this Article IX.

 

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.1.                             Liability of the Seller.  The Seller
shall be liable in accordance herewith only to the extent of the obligations in
this Agreement specifically undertaken by the Seller and with respect to its
representations and warranties expressly set forth hereunder.

 

Section 10.2.                             Limitation on Liability.  Except with
respect to any claim arising solely out of the willful misconduct or gross
negligence of a Lender, the Trustee, the Agent or any other Secured Party, no
claim may be made by the Seller or any other Person against any Lender, the
Trustee, the Agent or any other Secured Party or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Seller hereby waives, releases and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 

Section 10.3.                             Amendments; Limited Agency.  Except as
provided in this Section 10.3, no amendment, waiver or other modification of any
provision of this Agreement shall be effective unless signed by the Purchaser
and the Seller and consented to in writing by the Agent and the Trustee. The
Purchaser shall provide not less than ten Business Days’ prior written notice of
any such amendment to the Agent (who will provide each Lender with a copy
promptly upon receipt thereof) and the Trustee.

 

Section 10.4.                             Waivers; Cumulative Remedies.  No
failure or delay on the part of the Purchaser (or any assignee thereof) or the
Seller, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any

 

45

--------------------------------------------------------------------------------


 

such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy. The powers, rights and remedies
herein provided are cumulative and not exhaustive of any powers, rights and
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which it is given.

 

Section 10.5.                             Notices.  All demands, notices and
other communications hereunder shall, unless otherwise stated herein, be in
writing (which shall include facsimile communication and communication by e-mail
in portable document format (.pdf)) and faxed, e-mailed or delivered, to each
party hereto, at its address set forth under its name below or at such other
address as shall be designated by such party in a written notice to the other
parties hereto:

 

If to the Purchaser:

 

Ares Capital CP Funding Holdings LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Attention:  Chief Accounting Officer
Facsimile No.:  (310) 201-4197
Confirmation No.:  (310) 201-4205

 

and

 

Ares Capital CP Funding Holdings LLC
245 Park Avenue, 44th Floor
New York, New York 10167
Attention:  General Counsel and Chief Financial Officer
Facsimile No.:  (212) 750-1777
Confirmation No.:  (212) 750-7300

 

If to the Seller:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Attention:  Chief Accounting Officer
Facsimile No.:  (310) 201-4197; (310) 201-4189
Confirmation No.:  (310) 201-4205; (310) 201-4204

 

and

 

Ares Capital Corporation
245 Park Avenue, 44th Floor
New York, New York 10167
Attention:  General Counsel and Chief Financial Officer

 

46

--------------------------------------------------------------------------------


 

Facsimile No:  (212) 750-1777
Confirmation No.:  (212) 750-7300

 

Notices and communications by facsimile and e-mail shall be effective when sent,
and notices and communications sent by other means shall be effective when
received.

 

Section 10.6.                             Merger and Integration.  Except as
specifically stated otherwise herein, this Agreement, the Loan and Servicing
Agreement and the other Transaction Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement, the Loan and
Servicing Agreement and the Transaction Documents.  This Agreement may not be
modified, amended, waived or supplemented except as provided herein.

 

Section 10.7.                             Severability of Provisions.  If any
one or more of the covenants, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, provisions or terms
shall be deemed severable from the remaining covenants, provisions or terms of
this Agreement and shall in no way affect the validity or enforceability of the
other provisions of this Agreement.

 

Section 10.8.                             GOVERNING LAW; JURY WAIVER. THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Section 10.9.                             Consent to Jurisdiction; Service of
Process.

 

(a)                                  Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the Seller and the Purchaser agrees
that service of process may be effected by mailing a copy thereof by registered
or certified mail, postage prepaid, to the Seller or the Purchaser, as
applicable, at its address specified in Section 10.5. Nothing in this
Section 10.9 shall affect the right of the Seller or the Purchaser to serve
legal process in any other manner permitted by law.

 

47

--------------------------------------------------------------------------------


 

Section 10.10.                       Costs, Expenses and Taxes.

 

(a)                                  In addition to the rights of
indemnification granted to the Purchaser and its Affiliates and officers,
directors, employees and agents thereof under Section 9.1 hereof, the Seller
agrees to pay on demand all reasonable, invoiced out-of-pocket costs and
expenses of the Purchaser or its assignees incurred in connection with the
preparation, execution, delivery, enforcement, administration (including
periodic auditing), renewal, amendment or modification of, or any waiver or
consent issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable fees and out—of—pocket expenses of counsel with respect thereto
and with respect to advising the Purchaser or its assignees as to its rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all invoiced out-of-pocket costs and expenses, if
any (including reasonable counsel fees and expenses), incurred by the Purchaser
or its assignees in connection with the enforcement of this Agreement and the
other documents to be delivered hereunder or in connection herewith.

 

(b)                                 The Seller shall pay on demand any and all
stamp, sales, excise and other similar Taxes (“Other Taxes”) and fees payable or
determined to be payable to any Governmental Authority in connection with the
execution, delivery, filing and recording of this Agreement and the other
documents to be delivered hereunder.

 

(c)                                  The Seller shall pay on demand all other
reasonable, invoiced out-of-pocket costs, expenses and other Taxes (other than
Excluded Taxes or Indemnified Taxes) incurred by the Purchaser or its assignees
in connection with the execution, delivery, filing and recording of this
Agreement and the other documents to be delivered hereunder, including, without
limitation, all costs and expenses incurred by the Purchaser or its assignees in
connection with periodic audits of the Seller’s books and records.

 

(d)                                 For the avoidance of doubt, costs and
expenses to be paid pursuant to this Section 10.10 shall exclude all allocable
overhead costs and expenses.

 

Section 10.11.                       Counterparts.  For the purpose of
facilitating the execution of this Agreement and for other purposes, this
Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and all of which
counterparts shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
e-mail in portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.12.                       Bankruptcy Non-Petition and Limited
Recourse; Claims. The Seller hereby agrees that it will not institute against,
or join any other Person in instituting against, the Purchaser or the Borrower
any Bankruptcy Proceeding so long as there shall not have elapsed one year (or
such longer preference period as shall then be in effect) and one day since the
Collection Date. The Seller hereby acknowledges that (i) the Purchaser has no
assets other than the Sale Portfolio and the membership interests of the
Borrower and the proceeds of such membership interests, (ii) the Purchaser
shall, immediately upon Purchase hereunder, transfer the Sale Portfolio to the
Borrower pursuant to the Second Tier Purchase and Sale Agreement, and
(iii) Available Collections generated by the Sale Portfolio will be applied to
payment of the

 

48

--------------------------------------------------------------------------------


 

Borrower’s obligations under the Loan and Servicing Agreement. In addition, the
Seller shall have no recourse for any amounts payable or any other obligations
arising under this Agreement against any officer, member, director, employee,
partner, Affiliate or security holder of the Purchaser or any of its successors
or assigns.

 

The provisions of this Section 10.12 are a material inducement for the Purchaser
to enter into this Agreement and the transactions contemplated hereby, for the
Borrower to enter into the Second Tier Purchase and Sale Agreement and the
transactions contemplated thereby and for the Agent and the Secured Parties to
enter into the Loan and Servicing Agreement and the transactions contemplated
thereby and are an essential term hereof.  The Purchaser (or its assignees) may
seek and obtain specific performance of such provisions (including injunctive
relief), including, without limitation, in any bankruptcy, reorganization,
arrangement, winding-up, insolvency, moratorium or liquidation proceedings, or
other proceedings under United States federal or state bankruptcy laws or any
similar laws.

 

Section 10.13.                       Binding Effect; Assignability.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, this Agreement may not be assigned by the Purchaser or the
Seller except as permitted by this Section 10.13, the Second Tier Purchase and
Sale Agreement or the Loan and Servicing Agreement.  Simultaneously with the
execution and delivery of this Agreement, the Purchaser will transfer the Sale
Portfolio purchased on and after the Restatement Date and all of its right,
title and interest under this Agreement (including, for the avoidance of doubt,
all rights pertaining to the Original Loan Assets transferred pursuant to the
Original Purchase and Sale Agreement and the Portfolio Assets relating thereto)
to the Borrower pursuant to the Second Tier Purchase and Sale Agreement, and the
Borrower, pursuant to the Loan and Servicing Agreement, will assign all of its
right, title and interest in this Agreement to the Trustee, for the benefit of
the Secured Parties, to which assignment the Seller hereby expressly consents. 
Upon assignment, the Seller agrees to perform its obligations hereunder for the
benefit of the Trustee, for the benefit of the Secured Parties, under the Loan
and Servicing Agreement and the Trustee, in such capacity, shall be a third
party beneficiary hereof.  The Trustee, for the benefit of the Secured Parties,
under the Loan and Servicing Agreement upon such assignment may enforce the
provisions of this Agreement, exercise the rights of the Purchaser and enforce
the obligations of the Seller hereunder without joinder of the Purchaser or the
Borrower.

 

Section 10.14.                       Waiver of Setoff.

 

(a)                                  The Seller’s obligations under this
Agreement shall not be affected by any right of setoff, counterclaim,
recoupment, defense or other right the Seller might have against the Purchaser,
the Agent, the Lenders, the Trustee, the other Secured Parties or any assignee
of such Persons, all of which rights are hereby waived by the Seller.

 

(b)                                 The Purchaser shall have the right to
set—off against the Seller any amounts to which the Seller may be entitled
hereunder and to apply such amounts to any claims

 

49

--------------------------------------------------------------------------------


 

the Purchaser may have against the Seller from time to time under this
Agreement.  Upon any such set—off, the Purchaser shall give notice of the amount
thereof and the reasons therefor to the Seller.

 

Section 10.15.                       Headings and Exhibits.  The headings herein
are for purposes of references only and shall not otherwise affect the meaning
or interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

Section 10.16.                       Rights of Inspection.  The Purchaser and
its representatives and assigns may conduct at any reasonable time, with
reasonable notice, and from time to time, and the Seller will fully cooperate
with, a reasonable number of field examinations and audits of the Loan Assets
and the business affairs of the Seller with respect thereto each calendar year. 
Each such inspection shall be at the sole expense of the Seller; provided that,
at the Seller’s expense, (i) prior to the occurrence of a Seller Termination
Event, the Purchaser and the Agent shall be entitled to two (2) such audits in
the aggregate during each calendar year and, (ii) after the occurrence of a
Seller Termination Event, the Purchaser and the Agent shall be entitled to such
number of audits per annum and at such times as it shall require in its
reasonable discretion.  The Purchaser and its representatives and successors and
assigns acknowledge that in exercising the rights and privileges conferred in
this Section 10.16, it or its representatives or assigns may, from time to time,
obtain knowledge of information, practices, books, correspondence and records of
a confidential nature and in which the Seller has a proprietary interest.  The
Purchaser and its representatives and successors and assigns agree that (i) they
shall retain in strict confidence and shall use their best efforts to ensure
that their representatives retain in strict confidence and will not disclose
without the prior written consent of the Seller any or all of such information,
practices, books, correspondence and records furnished to them and (ii) that
they will not, and will use their best efforts to ensure that their
representatives and assigns will not, make any use whatsoever (other than for
the purposes contemplated by this Agreement) of any of such information,
practices, books, correspondence and records without the prior written consent
of the Seller, unless such information is generally available to the public or
is required by law to be disclosed.

 

Section 10.17.                       Subordination. After giving effect to any
payment relating to any indebtedness, obligation or claim the Seller may from
time to time hold or otherwise have against the Borrower or any assets or
properties of the Borrower, whether arising hereunder or otherwise existing, the
Borrowing Base at such time must exceed the Obligations owed by the Borrower to
the Secured Parties under the Loan and Servicing Agreement.  The Seller hereby
agrees that at any time during which the condition set forth in the preceding
sentence shall not be satisfied, the Seller shall be subordinate in right of
payment to the prior payment of any indebtedness or obligation of the Borrower
owing to the Lenders, the Trustee, the Collateral Custodian, the Agent or any
other Secured Party under the Loan and Servicing Agreement.

 

Section 10.18.                       Breaches of Representations, Warranties and
Covenants. For the avoidance of doubt, no breach or default of any
representation, warranty or covenant contained in Sections 4.1, 4.2, 4.3, 5.1,
5.2 or 5.3 that does not constitute an “Unmatured Event of Default” under the
Loan and Servicing Agreement, “Event of Default” under the Loan and Servicing
Agreement or Seller Termination Event under this Agreement shall be deemed to be
a breach or

 

50

--------------------------------------------------------------------------------


 

default hereunder; provided that the foregoing shall not affect the definition
of “Seller Purchase Event”, Sections 2.1(n), 2.3(c), 3.2(a), 4.1(ll), 4.1(mm),
5.2(j)(iii), 6.2(b), 8.3, 9.1 and the schedules and exhibits hereto.

 

Section 10.19.                       Confidentiality. Each of the parties hereto
hereby agrees with the confidentiality provisions set forth in Sections 11.13
and 11.14 of the Loan and Servicing Agreement.

 

Section 10.20.                       Assignments of Loan Assets.

 

(a)                                  Notwithstanding anything to the contrary
herein, solely for administrative convenience and solely in the case of Third
Party Acquired Loan Assets, (i) for purposes of clause (a)(i) of the definition
of “Required Loan Documents” in the Loan and Servicing Agreement, the chain of
endorsements required therein by the third party to the Seller, the Seller to
the Purchaser and the Purchaser to the Borrower may be satisfied by a direct
endorsement from the applicable third party to the Borrower or (ii) delivery of
the transfer documents or instruments required by clause (a)(ii) of the
definition of “Required Loan Documents” may be satisfied by delivery of transfer
documents or instruments evidencing the assignment of such Loan Asset by the
applicable third party directly to the Borrower (and by the Borrower either to
the Trustee or in blank).

 

(b)                                 Nothing in this Section 10.20 shall limit
any requirement that all Loan Assets treated as or represented to be Eligible
Loan Assets hereunder or in any Transaction Document be purchased by Borrower
from the Purchaser pursuant to the Second Tier Purchase and Sale Agreement and
by the Purchaser from the Seller pursuant to this Agreement (as evidenced by the
Assignments applicable to each Purchase and Sale Agreement) or any
representations or warranties with respect to Loan Assets so purchased or the
liabilities or recourse of the Seller or Purchaser, as applicable, pertaining to
such sales.

 

Section 10.21.                       Assignment of Original Purchase and Sale
Agreement.  Ares CP Funding LLC hereby assigns all of its right, title and
interest as the buyer in the Original Purchase and Sale Agreement to Ares CP
Funding Holdings LLC, which shall be the “Purchaser” hereunder. The parties
hereto acknowledge such assignment and agree that (i) Ares CP Funding LLC shall
no longer be a party hereto, (ii) the Sale Portfolio shall include the Original
Portfolio, (iii) the Purchaser may enforce any rights of the Purchaser hereunder
pertaining to the Original Portfolio (including, without limitation, any rights
of the Purchaser pertaining to the Original Portfolio which would arise in the
event the sale hereunder is re-characterized as a secured financing) and
(iv) the Trustee, for the benefit of the Secured Parties, as an assignee of the
Purchase hereunder, shall have all the rights and benefits that it would have
with respect to the Original Portfolio had the Original Portfolio been sold from
the Purchaser to the Seller hereunder and the Seller to the Borrower under the
Second Tier Purchase and Sale Agreement on each Purchase Date with respect
thereto, and the parties hereto agree to take such actions necessary to
effectuate the foregoing clauses (i) through (iv).

 

[Signature pages to follow.]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

 

ARES CAPITAL CP FUNDING HOLDINGS

 

LLC, as the Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ares CP I Restated Facility

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION,

 

as the Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ares CP I Restated Facility

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

ARES CAPITAL CP FUNDING LLC, as the Buyer under the Original Purchase and Sale
Agreement

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ares CP I Restated Facility

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SALE PORTFOLIO LIST

 

(See Attached)

 

Sch. I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF FIRST TIER LOAN ASSIGNMENT

 

FIRST TIER LOAN ASSIGNMENT NO.       , dated as of                             ,
from Ares Capital Corporation (the “Seller”) to Ares Capital CP Funding Holdings
LLC (the “Purchaser”).

 

(1)                                  We refer to the Amended and Restated
Purchase and Sale Agreement, dated as of January 22, 2010 (such agreement as
amended, modified, supplemented or restated from time to time, the “Agreement”),
by and between the Seller and the Purchaser.

 

(2)                                  Defined Terms.  All capitalized terms used
herein shall have the meanings ascribed to them in the Agreement unless
otherwise defined herein.

 

“Cut—Off Date” shall mean, with respect to the Loan Assets designated hereby,
                          ,           .

 

(3)                                  Designation of Loan Assets.  Seller
delivers herewith a computer file or microfiche list containing a true and
complete list of the Loan Assets Sold and assigned hereunder, identified by
account number, Obligor and Outstanding Balance as of the Cut—Off Date.  Such
computer file, microfiche list or other documentation shall be as of the date of
this First Tier Loan Assignment incorporated into and made part of this First
Tier Loan Assignment and is marked as Schedule I hereto.

 

(4)                                  Transfer and Sale of Loan Assets.  The
Seller does hereby Sell to the Purchaser, and the Purchaser hereby Purchases and
takes from the Seller, all right, title and interest of the Seller (whether now
owned or hereafter acquired) in the property identified in clauses (i) - (iii)
below and all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, and other property consisting of, arising out of, or related to any
of the following, property, whether now owned or existing or hereafter created,
arising or acquired and wherever located (in each case excluding the Retained
Interest and the Excluded Amounts) (the “Sale Portfolio”):

 

(i)                                     the Loan Assets that are identified by
the Seller as of the Cut—Off Date, which are listed on Schedule I, together with
all monies due or to become due in payment under such Loan Assets on and after
the related Cut—Off Date, including, but not limited to, all Available
Collections, but excluding any related Attached Equity;

 

(ii)                                  the Portfolio Assets with respect to the
Loan Assets referred to in clause (i) above; and

 

(iii)                               all income and Proceeds of the foregoing.

 

Ex. A-1

--------------------------------------------------------------------------------


 

(5)                                  Further Obligations.  This First Tier Loan
Assignment is made without recourse but on the terms and subject to the
conditions set forth in the Transaction Documents to which the Seller is a
party.  The Seller acknowledges and agrees that the Purchaser is accepting this
First Tier Loan Assignment in reliance or the representations, warranties and
covenants of the Seller contained in the Transaction Documents to which the
Seller is a party.

 

(6)                                  Ratification of the Agreement.  The
Agreement is hereby ratified, and all references to the “Amended and Restated
Purchase and Sale Agreement,” to “this Agreement” and “herein” shall be deemed
to be a reference to the Agreement as supplemented by this First Tier Loan
Assignment.  Except as expressly amended hereby, all the representations,
warranties, terms covenants and conditions of the Agreement shall remain
unamended and shall continue to be, and shall, remain, in full force and effect
in accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or consent to
non—compliance with any term or provision of the Agreement.

 

(7)                                  Security Interest.  It is the express
intent of the parties hereto that the Sale of the Loan Assets by the Seller to
the Purchaser hereunder be, and be treated for all purposes (other than tax and
accounting purposes) as an absolute sale by the Seller (free and clear of any
Lien, security interest, charge or encumbrance other than Permitted Liens) of
such Loan Assets. It is, further, not the intention of the parties that such
Sale be deemed a pledge of such Loan Assets by the Seller to the Purchaser to
secure a debt or other obligation of the Seller.  However, in the event that,
notwithstanding the intent of the parties, such Loan Assets are held to continue
to be property of the Seller, then the parties hereto agree that:  (i) the
Agreement shall also be deemed to be a “security agreement” within the meaning
of Article 9 of the UCC; (ii) the transfer of the Loan Assets provided for
hereunder shall be deemed to be a grant by the Seller to the Purchaser of a
first priority security interest (subject only to Permitted Liens) in all of the
Seller’s right, title and interest in and to such Loan Assets and all amounts
payable to the holders of such Loan Assets in accordance with the terms thereof
and all proceeds of the conversion, voluntary or involuntary, of the foregoing
into cash, instruments, securities or other property, including, without
limitation, all amounts from time to time held or invested in the Controlled
Accounts, whether in the form of cash, instruments, securities or other
property, to secure the prompt and complete payment of a loan deemed to have
been made in an amount equal to the aggregate Purchase Price of the Sale
Portfolio together with all of the other obligations of the Seller under the
Agreement; (iii) the possession by the Purchaser (or the Collateral Custodian on
behalf of the Trustee, for the benefit of the Secured Parties) of such Loan
Assets and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be, subject to clause (iv), for
purposes of perfecting the security interest pursuant to the UCC; and (iv)
acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under Applicable
Law.  The parties further agree in such event that any assignment of the
interest of the Purchaser pursuant to any provision hereof shall also be deemed
to be an assignment of any security interest created pursuant to the terms of
the Agreement.  The Purchaser shall, to the extent consistent with the Agreement
and the other Transaction Documents, take such actions as may be necessary to
ensure that, if the Agreement were deemed to create a security interest in such
Loan Assets, such security interest would be deemed to be a perfected security
interest of first priority (subject only to Permitted Liens) under Applicable
Law and will be maintained as such throughout the term of the Agreement. The
Purchaser shall

 

Ex. A-2

--------------------------------------------------------------------------------


 

have, in addition to the rights and remedies which it may have under the
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other Applicable Law, which rights and remedies shall be cumulative.

 

(8)                                  GOVERNING LAW.  THIS FIRST TIER LOAN
ASSIGNMENT NO.          SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CHOICE OF LAW
PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this First Tier Loan Assignment
to be executed by its duly authorized officer as of the date first above
written.

 

 

ARES CAPITAL CORPORATION,

 

as the Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ARES CAPITAL CP FUNDING HOLDINGS LLC, as the Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-4

--------------------------------------------------------------------------------


 

SCHEDULE I TO EXHIBIT A

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OFFICER’S PURCHASE DATE CERTIFICATE

 

This Officer’s Purchase Date Certificate is delivered pursuant to the provisions
of Section 2.1(c) of the Amended and Restated Purchase and Sale Agreement (such
agreement as amended, supplemented, modified or restated from time to time, the
“Agreement”), dated as of January 22, 2010, between Ares Capital Corporation, as
the Seller, and Ares Capital CP Funding Holdings LLC, as the Purchaser.  This
Officer’s certificate relates to the Purchase Date on
                                , 20    .

 

(A)                              Capitalized terms used and not otherwise
defined herein have the meanings assigned to them in the Agreement.  References
herein to certain sections are referenced to the respective sections of the
Agreement.

 

(B)                                The undersigned is a Responsible Officer of
the Seller.

 

(C)                                The undersigned hereby certifies to the
Purchaser, the Trustee, the Agent and the Secured Parties that all of the
representations and warranties in Section 4.2 of the Agreement are true,
accurate and complete as of the Purchase Date referenced above.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this         
day of                                     , 20[  ].

 

 

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF POWER OF ATTORNEY

ARES CAPITAL CORPORATION

 

January [    ], 2010

 

This Power of Attorney is executed and delivered by Ares Capital Corporation, as
the Seller under the Amended and Restated Purchase and Sale Agreement (each as
defined below), to [Ares Capital CP Funding Holdings LLC] [U.S. Bank National
Association] [Wells Fargo Securities, LLC], as the [Purchaser] [Trustee] [Agent]
(in such capacity, the “Attorney”), pursuant to that certain Amended and
Restated Purchase and Sale Agreement, dated as of January 22, 2010 (as amended,
modified, supplemented or restated from time to time, the “Purchase and Sale
Agreement”), by and between Ares Capital Corporation, as the seller (in such
capacity, the “Seller”) and Ares Capital CP Funding Holdings LLC, as the
purchaser (in such capacity, the “Purchaser”). Capitalized terms used but not
defined herein shall have the meanings provided in the Purchase and Sale
Agreement.

 

No Person to whom this Power of Attorney is presented, as authority for the
Attorney to take any action or actions contemplated hereby, shall be required to
inquire into or seek confirmation from the Seller as to the authority of the
Attorney to take any action described below, or as to the existence of or
fulfillment of any condition to this Power of Attorney, which is intended to
grant to the Attorney unconditionally the authority to take and perform the
actions contemplated herein, and the Seller irrevocably waives any right to
commence any suit or action, in law or equity, against any Person or entity that
acts in reliance upon or acknowledges the authority granted under this Power of
Attorney.  The power of attorney granted hereby is coupled with an interest and
may not be revoked or canceled by the Seller until all obligations of the
Borrower under the Transaction Documents have been indefeasibly paid in full and
the Attorney has provided its written consent thereto (which consent shall not
be unreasonably withheld or delayed).

 

Ares Capital Corporation hereby irrevocably constitutes and appoints the
Attorney (and all officers, employees or agents designated by the Attorney), as
its attorney—in—fact to act on behalf of the Seller solely (i) to file financing
statements on behalf of the Seller, as debtor, necessary or desirable in the
Purchaser’s, the Trustee’s or the Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Purchaser or the
Trustee, on behalf of the Secured Parties, in the Sale Portfolio and (ii) to
file a carbon, photographic or other reproduction of the Purchase and Sale
Agreement or any financing statement with respect to the Sale Portfolio as a
financing statement in such offices as the Purchaser or the Trustee, on behalf
of the Secured Parties, in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchaser or the Trustee in the Sale Portfolio.  This appointment is coupled
with an interest and is irrevocable. The Seller hereby ratifies, to the extent
permitted by law, all that said attorneys shall lawfully do or cause to be done
by virtue hereof.

 

[Remainder of Page Left Intentionally Blank]

 

Ex. C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Power of Attorney is executed by the Seller as of the
date set forth above.

 

 

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Sworn to and subscribed before

me this January [    ], 2010:

 

 

 

 

Notary Public

 

Ex. C-2

--------------------------------------------------------------------------------